 

Exhibit 10.22

 

EXECUTION VERSION

 

CONFIDENTIAL TREATMENT REQUESTED.

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN

REQUESTED IS OMITTED AND MARKED WITH “[*******]” OR OTHERWISE

CLEARLY INDICATED. AN UNREDACTED VERSION OF THIS DOCUMENT HAS

ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.

 

DISTRIBUTION AND SUBLICENSE AGREEMENT

 

THIS DISTRIBUTION AND SUBLICENSE AGREEMENT (this “Agreement”), dated as of
February 1, 2016 (the “Effective Date”), by and between Braeburn
Pharmaceuticals, inc., a corporation formed under the laws of Delaware
(“Braeburn”), and Knight Therapeutics Inc., a corporation incorporated under the
laws of Canada (“Knight”).

 

RECITALS

 

WHEREAS reference is made to that certain License Agreement, dated as of
December 14, 2012, by and between Titan Pharmaceuticals, Inc. (“Titan”) and
Braeburn, as amended by that certain first amendment dated May 28, 2013, as
further amended by that certain second amendment dated July 2, 2013, as further
amended by that certain third amendment dated November 12, 2013, and as assigned
to Braeburn pursuant to that certain letter of assignment, dated May 28, 2015,
from Braeburn Pharmaceuticals BVBA SPRL and acknowledged by Titan (as amended,
the “Titan Agreement”);

 

WHEREAS pursuant to the terms and conditions of the Titan Agreement, Braeburn
owns or licenses all right, title and interest in and to certain patents,
trademark(s) and Know-How relating to Braeburn’s buprenorphine subdermal implant
known as Probuphine;

 

WHEREAS Knight wishes to be appointed by Braeburn as exclusive distributor to
offer to sell and sell the Sublicensed Products in the Territory and Braeburn is
willing to grant such exclusive appointment; and

 

WHEREAS Knight wishes to procure the Sublicensed Products from Braeburn and
Braeburn wishes to supply the Sublicensed Products to Knight, and the Parties
agree to enter into a separate Supply Agreement providing therefor, as more
particularly described herein.

 

NOW THEREFORE in consideration of the mutual promises and covenants contained
herein, the Parties, intending to be legally bound, agree as follows:

 

1.DEFINITIONS

 

1.1Definitions. The following terms as used hereinafter in this Agreement shall
have the meaning set forth in this Section:

 

“Accounting Standards” means, with respect to Knight, IFRS, and with respect to
Braeburn, US GAAP, in each case, as generally and consistently applied by such
Party. Each Party shall promptly notify the other in the event that it changes
the Accounting Standards pursuant to which its records are maintained, it being
understood that each Party may only use internationally recognized accounting
principles (e.g., IFRS or US GAAP) in general use for public company accounting
and reporting in Canada, with respect to Knight, or the United States, with
respect to Braeburn.

 



 Page 1 

 

 

“Adverse Experience” means adverse drug experiences, as defined by 21 CFR
Section 314.80 or any comparable law in the Territory, including any noxious and
unintended response to a drug which occurs at doses normally used or tested for
the diagnosis, treatment, or prevention of a disease or the modification of an
organic function and any untoward medical occurrence in a patient or clinical
investigation subject administered a pharmaceutical product and which does not
necessarily have to have a causal relationship with the treatment.

 

“Affiliate” of a Party means (i) any corporation or business entity of which at
least fifty percent (50%) of the securities or other ownership interests
representing the equity, the voting stock or general partnership interest are
owned, controlled or held, directly or indirectly, by a Party; (ii) any
corporation or business entity which, directly or indirectly, owns, controls or
holds at least fifty percent (50%) (or the maximum ownership interest permitted
by law) of the securities or other ownership interests representing the equity,
voting stock or general partnership interest of a Party; (iii) any corporation
or business entity of which, directly or indirectly, an entity described in the
immediately preceding subsection (ii) controls or holds at least fifty percent
(50%) (or the maximum ownership interest permitted by law) of the securities or
other ownership interests representing the equity, voting stock or general
partnership interest of such corporation or entity; or (iv) any corporation or
business entity of which a Party has the right to acquire, directly or
indirectly, at least fifty percent (50%) of the securities or other ownership
interests representing the equity, voting stock or general partnership interest
thereof. Notwithstanding the foregoing, Apple Tree Partners IV, L.P., ATP III,
G.P., and their portfolio companies, other than Braeburn and its subsidiaries,
shall not be deemed to be Affiliates of Braeburn under this Agreement unless and
until this Agreement, the Sublicensed Product, any Subsequent Indication or any
ROFN Product or any rights or obligations related hereto or thereto are
assigned, transferred or conveyed to any of them.

 

“Agreement” has the meaning set forth in the initial paragraph of this
Agreement.

 

“Applicable Laws” means any law, regulation, rule, guidance, order, judgment or
decree having the force of law applicable to the Parties and their activities
under this Agreement.

 

“Audit Disagreement” has the meaning set forth in Section 6.5(a)(ii).

 

“Braeburn” has the meaning set forth in the initial paragraph of this Agreement.

 

“Braeburn Indemnified Party” has the meaning set forth in Section 9.6.

 



 Page 2 

 

 

“Braeburn Know-How” means all unpatented information and Data that are as of the
Effective Date or become during the Term Controlled by Braeburn, including
discoveries, Improvements, processes, formulas, inventions, Know-How and trade
secrets, to the extent necessary or useful for the development, manufacture,
and/or Commercialization of a Sublicensed Product. Braeburn Know-How does not
include any Patent Rights. Braeburn Know-How also includes all marketing
authorizations and marketing approvals granted by Regulatory Authorities (e.g.,
approved NDAs, INDs and related applications and other forms of marketing
authorization) to and Controlled by Braeburn for the marketing of Sublicensed
Products. Such marketing authorizations and marketing approvals shall be deemed
embodiments of Data and Braeburn Know-How.

 

“Braeburn Marks” means the marks owned or licensed by Braeburn set forth in
Schedule A and any other marks Braeburn may adopt from time to time, for use for
the Sublicensed Products which shall be deemed to automatically be incorporated
into Schedule A.

 

“Braeburn Patents” means all Patent Rights in the Territory that are as of the
Effective Date or become during the Term Controlled by Braeburn and that
generically or specifically claim, or would be reasonably necessary for, the
making, having made, use, offer for sale, sale or importation of the Sublicensed
Products or claim any Improvements.

 

“Business Day” means any day other than (i) Saturday or Sunday or (ii) a day
that is a legal holiday in either of Montreal, Québec or New York, New York, or
(iii) any other day on which banks in either of Montreal, Québec or New York,
New York are required to be closed.

 

“Calendar Quarter” means the three (3) month periods ending on March 31,
June 30, September 30 and December 31 in each Calendar Year.

 

“Calendar Year” means, in respect of any particular year, the one (1) year
period beginning on January 1 and ending on December 31.

 

“Commercialize” means marketing, using, distributing, Promoting, offering for
sale, and selling the Sublicensed Products.

 

“Commercialization Plan” means the plan relating to the Promotion and sale of
Sublicensed Product for the Initial Indication and, as applicable, each
Subsequent Indication, which shall set forth in reasonable detail at least the
following: (a) activities and estimated timelines relating to the Launch of
Sublicensed Product in the Territory, including a description of the
educational, marketing, commercialization and other Promotion activities and
materials related to the Sublicensed Product (including a summary of sales
efforts to be dedicated to the Promotion of the Sublicensed Product,); (b) a
budget estimating costs to be incurred in performing such activities, in the
aggregate, by Calendar Quarter and by Calendar Year; and (c) sales forecasts for
the first three (3) Calendar Years commencing in the Calendar Year in which
Launch is projected to occur, including forecasted Permitted Deductions.

 



 Page 3 

 

 

“Commercially Reasonable Efforts” means, with respect to (a) Knight, that degree
of skill, effort, expertise, and resources normally used (including the
promptness in which such efforts and resources would be applied) consistent with
standards generally accepted in the pharmaceutical industry, including with
respect to the diligent commercialization of pharmaceutical products of similar
market and profit potential at a similar stage in development or product life as
the Sublicensed Products; and (b) Braeburn, that degree of skill, effort,
expertise, and resources normally used (including the promptness in which such
efforts and resources would be applied) consistent with standards generally
accepted in the pharmaceutical industry.

 

“Competitive Product” means any pharmaceutical product that (i) contains
buprenorphine (in any form or formulation, including any pharmaceutically
acceptable salts, esters, solvates, hydrates, polymorphs, crystal forms,
prodrugs and tautomers) as an active ingredient and (ii) is intended for a
treatment duration of six months or more.

 

“Confidential Information” has the meaning set forth in Section 10.1.

 

“Control” means, with respect to any material, information, or intellectual
property right, that a Party (i) owns or (ii) has a license to, and, in each
case, has the ability to grant to the other Party access, a license, or a
sublicense (as applicable) to the foregoing on the terms and conditions set
forth in this Agreement without violating the terms of any then-existing
agreement or other arrangement with any Third Party.

 

“Data” means any and all research data, pharmacology data, preclinical data,
clinical data, medical chemistry, commercial, marketing, process development,
manufacturing and other data or information, including investigator reports
(both preliminary and final), statistical analyses, expert opinions and reports,
and safety data, in each case generated from clinical or non-clinical studies,
research or testing specifically related or directed to the Sublicensed
Product(s), together with all documentation submitted, or required to be
submitted, to a Regulatory Authority in association with a Regulatory Submission
or similar application for a Sublicensed Product (excluding any Drug Master
Files (DMFs), Chemistry, Manufacturing and Control (CMC) data, or similar
documentation).

 

“Data Package” has the meaning set forth in Section 2.9(a).

 

“Effective Date” means the date specified in the initial paragraph of this
Agreement.

 

“EMA” has the meaning set forth in Section 3.5(a).

 

“Excluded Transaction” has the meaning set forth in Section 2.9(d).

 

“FDA” means the United States Food and Drug Administration and any successor
agency having substantially the same functions.

 

“Field” means the Initial Indication and/or any Subsequent Indications for
Sublicensed Products in the Territory.

 

“Final Royalty Period” has the meaning set forth in Section 6.3(c).

 

“Final Royalty True-Up Report” has the meaning set forth in Section 6.3(c).

 



 Page 4 

 

 

“First Commercial Sale” means the first sale to a Third Party of a Sublicensed
Product in the Territory for value after Regulatory Approval has been obtained
in the Territory.

 

“Force Majeure” has the meaning set forth in Section 13.6.

 

“Government List” has the meaning set forth in Section 9.2(k).

 

“Governmental Authority” means any domestic or foreign entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any governmental authority, agency,
department, board, commission, court, tribunal, judicial body or instrumentality
of any union of nations, federation, nation, state, municipality, county,
locality or other political subdivision thereof.

 

“Health Canada” means Health Canada and any successor agency having
substantially the same functions.

 

“IFRS” means, at any time, the International Financial Reporting Standards,
promulgated by the International Accounting Standards Board, as amended,
supplemented or replaced from time to time, and in general use for public
company accounting and reporting in Canada.

 

“Improvements” means all modifications, alterations, improvements, any
reformulation or line extension, other advances, enhancements, inventions and
Know-How, patentable or otherwise, made, created, developed, discovered,
conceived or reduced to practice by or on behalf of a Party and/or any of its
Affiliates during the Term, that apply to Sublicensed Products, including
developments in the manufacture, formulation, ingredients, preparation,
presentation, means of delivery or administration, dosage, Indication, methods
of use or packaging and/or sale of Sublicensed Products, including a process for
manufacturing a Sublicensed Product, an intermediate used in such process, a
formulation of a Sublicensed Product, or a use or Indication of a Sublicensed
Product. Notwithstanding anything in the preceding sentence, an Improvement
shall not include Regulatory Approval to Commercialize a Sublicensed Product for
a Subsequent Indication.

 

“Independent Expert” has the meaning set forth in Section 6.5(a)(ii).

 

“Indication” means any human disease or condition, or sign or symptom of a human
disease or condition.

 

“Initial Indication” means the use of a Sublicensed Product for the treatment of
opioid addiction.

 

“Initial Term” has the meaning set forth in Section 11.1.

 

“Invention” has the meaning set forth in Section 8.1.

 

“Knight” has the meaning set forth in the initial paragraph of this Agreement.

 



 Page 5 

 

 

“Knight Indemnified Party” has the meaning set forth in Section 9.5.

 

“Knight Offer” has the meaning set forth in Section 2.9(b).

 

“Knight Sales Force” means the professional trained sales force employed or
retained (as consultants, contract sales force or otherwise) by Knight to
support its obligations under this Agreement.

 

“Knight Waiver Notice” has the meaning set forth in Section 2.9(b).

 

“Know-How” means any non-public information, ideas, Data, inventions, works of
authorship, trade secrets, technology, or materials, including formulations,
molecules, assays, reagents, compounds, compositions, human or animal tissue,
samples or specimens, and combinations or components thereof, whether or not
proprietary or patentable, and whether stored or transmitted in oral,
documentary, electronic or other form, including all Regulatory Submissions.

 

“Launch” means the First Commercial Sale of a Sublicensed Product in the
Territory.

 

“Losses” means any and all damages of any kind whatsoever (including all
incidental, consequential, statutory and treble damages), awards, deficiencies,
settlement amounts, defaults, assessments, fines, dues, penalties, judgments
(including penalties imposed by any Governmental Authority), costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including court costs, interest and reasonable fees of attorneys, accountants
and other experts) and other monetary obligations arising out of or resulting
from claims or judgments, arbitral awards, including amounts paid in settlement
of claims, judgments, legal (including judicial, arbitral and administrative)
proceedings and the like, incurred or otherwise payable to Third Parties.

 

“NDA Transfer Date” means the NDA Transfer Date as such term is defined in the
Titan Agreement.

 

“Net Sales” means the total gross amount invoiced (such amount, “Gross Sales”)
for all commercial sales of Sublicensed Products to Third Parties in the
Territory by Knight, its Affiliates or its or their sublicensees, less the
following deductions actually allowed, granted or reserved in accordance with
IFRS (collectively, the “Permitted Deductions”):

 

i.credits or allowances for damaged or spoiled Sublicensed Product, returns,
Recalls or rejections of such Sublicensed Product, and to the extent granted or
allowed with respect to the then-current Calendar Year, retroactive price
adjustments;

 

ii.normal and customary trade, cash and quantity discounts, allowances and
credits for such Sublicensed Product;

 



 Page 6 

 

 

iii.sales, excise or similar taxes, tariffs and duties paid or allowed, or other
governmental charges imposed upon the importation, use or sale of such
Sublicensed Product in the Territory;

 

iv.fees paid to Third Party distributors and legally allowed chargebacks,
rebates or similar payments to customers with respect to such Sublicensed
Product, including managed health care organizations, wholesalers, distributors,
buying groups, retailers, health care insurance carriers, pharmacy benefit
management companies, health maintenance organizations or other institutions or
health care organizations or to any Governmental Authority or Regulatory
Authority, including, but not limited to any federal, state/provincial, local
and other governments, their agencies and purchasers and reimbursers; and

 

v.special packaging costs, freight, postage, shipping and insurance charges
related to delivery of such Sublicensed Product.

 

Sales or other transfers between Knight, its Affiliates or its or their
sublicensees and any dispositions of such Sublicensed Product for pre-clinical
or clinical testing required in connection with obtaining Regulatory Approval of
Sublicensed Product, in each case, without charge, shall be excluded from the
computation of Net Sales and no payments will be payable to Braeburn on such
sales or transfers except where such Affiliates or sublicensees are end users,
but Net Sales shall include the subsequent sales to Third Parties by such
Affiliates.

 

Any of the Permitted Deductions shall be taken as a deduction in the Calendar
Quarter in which the payment is accrued by such entity and there shall be no
double-counting in determining Permitted Deductions. For purposes of determining
Net Sales, a Sublicensed Product shall be deemed to be sold when paid or
invoiced in accordance with Knight’s Accounting Standards. No more than one
royalty payment shall be due with respect to a sale of a particular Sublicensed
Product. In the event that Knight, its Affiliate or its or their sublicensees
sells the Sublicensed Product as part of a bundle or group sale with other
products not covered by this Agreement, and Knight, its Affiliate or its or
their sublicensees provides a discount, allowance or rebate to the purchaser of
the Sublicensed Product based on the aggregate amount invoiced for all products
sold, such discount, allowance or rebate shall be allocated to each of the
products pro rata based on the gross amount invoiced for each such product less
all other Permitted Deductions specifically related to each such product,
provided that Sublicensed Products do not bear a disproportionate portion of
such deductions.

 

“Non-Renewal Notice” has the meaning set forth in Section 11.1.

 

“OFAC” has the meaning set forth in Section 9.2(k).

 

“Party” means either Braeburn or Knight and “Parties” means both Braeburn and
Knight.

 



 Page 7 

 

 

“Patent Rights” means any of the following, whether existing now or in the
future, in the Territory: (i) patents and patent applications (including
provisional applications); (ii) all patent applications filed either from such
patents or patent applications or from an application claiming priority from
either of these, including continuations, continuations-in-part, divisionals,
converted provisionals, continued prosecution applications, and substitute
applications; (iii) any patents issued based on or claiming priority to any such
patent applications in (i) and (ii); (iv) any and all extensions or restorations
by existing or future extension or restoration mechanisms, including
adjustments, revalidations, renewals, reissues, reexaminations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications in (i), (ii) and (iii); (v) any similar
rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patents of addition to any of such foregoing patents or patent applications; and
(vi) any other patents and patent applications that dominate the foregoing
patents.

 

“Patriot Act Offense” has the meaning set forth in Section 9.2(k).

 

“Promotion” means those activities normally undertaken by a pharmaceutical
company to implement promotion plans and strategies aimed at encouraging the
appropriate use of a particular prescription pharmaceutical product under a
common trademark, up to the point of offering a product for sale, in each case,
in accordance with Applicable Law. When used as a verb, “Promote” means to
engage in such activities.

 

“Quality Agreement” has the meaning set forth in Section 7.2.

 

“Recall” has the meaning set forth in Section 5.6.

 

“Regulatory Approval” means with respect to a pharmaceutical or biological
product or medical device in a country or regulatory jurisdiction, any and all
approvals, licenses, permits, certifications, registrations or authorizations
from the relevant Regulatory Authority in such regulatory jurisdiction that is
specific to such product and necessary for the Promotion and commercial sale of
such product in such country or regulatory jurisdiction (including pricing
and/or reimbursement approval in any country in which pricing and/or
reimbursement approval is required by Applicable Laws).

 

“Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, pricing or reimbursement approval of a Sublicensed Product in such
country or regulatory jurisdiction.

 

“Regulatory Submissions” means all applications, filings, dossiers,
modifications, amendments, supplements, revisions, reports, submissions,
authorizations and approvals, and any reports or amendments necessary to
maintain Regulatory Approvals.

 

“Renewal Term” has the meaning set forth in Section 11.1.

 

“ROFN Negotiation Period” has the meaning set forth in Section 2.9(a).

 



 Page 8 

 

 

“ROFN Product” means a product, other than a Sublicensed Product, Controlled by
Braeburn or its Affiliates during the Term, rights to which have not been
licensed or sublicensed in the Territory to a Third Party prior to the Term.

 

“Royalties” has the meaning set forth in Section 6.1.

 

“Royalty Report” has the meaning set forth in Section 6.3(a).

 

“Royalty True-Up” has the meaning set forth in Section 6.3(a)(iii).

 

“SDEA” means the Safety Data Exchange Agreement to be entered into by the
Parties in accordance with the terms and conditions of this Agreement and the
Titan Agreement.

 

“Sublicensed Product” means that certain buprenorphine subdermal implant
licensed by Braeburn and known as of the Effective Date as Probuphine for use in
the Field, including all Improvements thereto.

 

“Sublicensed Product Label(ing)” has the same meaning as defined in the United
States Food, Drug, and Cosmetic Act of 1938, as amended, and the rules and
regulations promulgated thereunder, or any successor act, as the same shall be
in effect from time to time, and as interpreted by the FDA, and any analogous
Applicable Laws as interpreted by an applicable Regulatory Authority in the
Territory.

 

“Sublicensed Product NDS” means a New Drug Submission that is submitted to
Health Canada to apply for Regulatory Approval of a Sublicensed Product for the
Initial Indication.

 

“Sublicensed Product Trademark(s)” means the Probuphine trademark, owned by
Titan, and licensed to Braeburn under the Titan Agreement, and all related
domain names and other trademark related rights, and/or any other trademark that
Braeburn may apply to register in the Territory if such alternate trademark is
selected for use in the Promotion of a Sublicensed Product by the Parties under
this Agreement.

 

“Subsequent Indication” means the use of a Sublicensed Product for the treatment
of an Indication that is not the Initial Indication. For clarity, references
herein to a “Subsequent Indication in the Territory” mean a Subsequent
Indication as set forth in a Regulatory Approval for Sublicensed Products in the
Territory, and Knight’s rights and obligations hereunder with respect to
Subsequent Indications following Launch refer to Subsequent Indications as set
forth in a Regulatory Approval for Sublicensed Products in the Territory.

 

“Supply Agreement” has the meaning set forth in Section 7.1.

 

“Supply Price” has the meaning set forth in Section 6.2.

 

“Term” means the Initial Term and any Renewal Term, as applicable.

 

“Territory” means Canada.

 



 Page 9 

 

 

“Third Party” means any person other than the Parties and their Affiliates.

 

“Third Party Claims” has the meaning set forth in Section 9.5.

 

“Third Party Offer” has the meaning set forth in Section 2.9(b).

 

“Third Party Transaction” has the meaning set forth in Section 2.9(b).

 

“Third Party Transaction Notice” has the meaning set forth in Section 2.9(b).

 

“Titan” has the meaning set forth in the recitals to this Agreement.

 

“Titan Agreement” has the meaning set forth in the recitals to this Agreement.

 

“US GAAP” means, at any time, then-applicable United States generally accepted
accounting principles.

 

1.2Other Definitional and Agreement References. References to any agreement,
contract, statute, act, or regulation are to that agreement, contract, statute,
act, or regulation as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

 

1.3Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

 

1.4Sections and Headings. The term “Section” refers to the specified Section of
this Agreement, unless otherwise specified. Headings and captions of the
Sections hereof are for convenience only and are not to be used in the
interpretation of this Agreement.

 

1.5United States Dollars. References in this Agreement to “Dollars” or “$” shall
mean the legal tender of United States, unless otherwise noted. Except as
otherwise provided in this Agreement, all payments required to be made by or on
behalf of a Party under this Agreement shall be paid in United States Dollars,
and to the extent necessary, shall be converted into United States Dollars using
the spot rate of exchange for conversion into United States Dollars as published
in The Wall Street Journal on the Business Day prior to the date any such
payment is made.

 

1.6Date References. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.

 

1.7Gender and Person. Words of one gender include the other gender. Unless the
context otherwise requires, references to a “person” in this Agreement include
any individual, corporation, company, partnership, joint venture, trust,
governmental body, authority, or other entity.

 

1.8Include, Includes, Including. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import.

 



 Page 10 

 

 

1.9Knowingly. The term “knowingly” as used in this Agreement means actual
knowledge or reasonable reason to suspect.

 

1.10No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

 

1.11Number of Days. Whenever this Agreement refers to a number of days, unless
otherwise specified, such number shall refer to calendar days.

 

1.12Party References. Reference to any Party includes the successors and
permitted assigns of that Party.

 

1.13Singular/Plural. Words using the singular or plural number also include the
plural or singular number, respectively.

 

2.GRANT OF RIGHTS

 

2.1Effectiveness. This Agreement shall be effective as of the Effective Date,
but the Parties agree and acknowledge that certain rights and obligations under
this Agreement shall not become effective until the NDA Transfer Date.
Notwithstanding the foregoing, the Parties agree and acknowledge that following
the Effective Date, Knight may, to the extent permitted under the Titan
Agreement, undertake such activities as are reasonably necessary to prepare for
the NDA Transfer Date, provided that Knight shall keep Braeburn reasonably
informed with respect to any such activities, and Braeburn shall reasonably
cooperate with and assist Knight in any such activities.

 

2.2General. Pursuant to Section 2.6 of the Titan Agreement, this Agreement is
subject to, and Knight agrees that it shall be bound by, the terms and
conditions of the Titan Agreement, including the provisions relating to payments
set forth in Article 6 of the Titan Agreement. In the event of any conflict
between the terms and conditions of this Agreement and the terms and conditions
of the Titan Agreement, the terms and conditions of the Titan Agreement shall
govern and control.

 

2.3Appointment; Sublicense. Subject to the terms and conditions of this
Agreement and the Titan Agreement, Braeburn, on behalf of itself and its
Affiliates, hereby (a) appoints Knight as its exclusive distributor of
Sublicensed Products in the Territory and in the Field for the Term, and (b)
grants to Knight, and Knight hereby accepts, for the Term, and for the Territory
and in the Field, an exclusive sublicense under the Braeburn Patents and
Braeburn Know-How to Commercialize the Sublicensed Products. For the avoidance
of doubt, references to “Sublicensed Products” in this Section 2.3 include the
Sublicensed Products for the Initial Indication, any Subsequent Indications, and
Sublicensed Products with any Improvements.

 



 Page 11 

 

 

2.4Sublicensing. Subject to the terms and conditions of this Agreement and the
Titan Agreement, Knight may sublicense its rights granted hereunder to any
Affiliate of Knight or any Third Party, or use any sub-distributors or Third
Party contractors to exercise its rights or fulfill its obligations hereunder.
Knight shall advise Braeburn in advance of any proposed sublicense and consider
in good faith Braeburn’s comments with respect thereto. Without limiting the
foregoing, and notwithstanding anything else contained herein to the contrary,
Knight may not make, grant, enter into or otherwise commit to any sublicense of
its rights granted hereunder, including to any Affiliate, prior to the NDA
Transfer Date without the prior written consent of Braeburn. All sublicense
agreements, distribution or other arrangements or agreements shall be subject to
and consistent with the terms and conditions of this Agreement and the Titan
Agreement, and any sublicensees, distributors or other party shall be bound by
the terms and conditions of this Agreement and the Titan Agreement, including
the provisions relating to payments set forth in Article 6 of the Titan
Agreement. Knight assumes full responsibility for any actions taken or any
failures to act by any sublicensee, distributor or other person and any of the
expenses, costs, or fees incurred by any sublicensee, distributor or other
person. In the event Knight grants a sublicense to an Affiliate, any payment due
to Braeburn under this Agreement must be received in its full amount by Braeburn
in the United States, and in United States Dollars, without any tax withholding
or tax deduction therefrom, except as provided under Section 13.1.

 

2.5No Implied Licenses. All rights not specifically granted to Knight herein are
reserved and retained by Braeburn, including, without limitation, with respect
to the period between the Effective Date and the NDA Transfer Date. Neither
Party grants to the other Party any right or license to use any of its
intellectual property, Know-How or other proprietary information, materials or
technology, or to practice any of its patent, trademark, or trade dress rights,
except as expressly set forth in this Agreement. Except as otherwise permitted
in this Agreement, Knight shall not grant any license to, or permit or
authorize, any Third Party to Promote Sublicensed Products in the Territory
without the prior written consent of Braeburn.

 

2.6Restriction on Knight Sales. Knight shall not, either directly or indirectly
(including through any Affiliate, representative, agent or sublicensee)
knowingly: (i) sell or otherwise dispose of Sublicensed Products to any Third
Party outside the Territory; (ii) sell or otherwise dispose of Sublicensed
Products to any Third Party within the Territory for the purpose of sale or
other disposition to any Third Party outside the Territory; (iii) knowingly
distribute any Sublicensed Products for sale or use outside the Territory; or
(iv) supply any Third Party that has distributed or offered to distribute
Sublicensed Products outside the Territory after Knight has knowledge that said
Third Party has distributed or offered to distribute Sublicensed Products
outside the Territory. If Knight knows or has reason to suspect that a Third
Party to whom Knight sells or otherwise disposes of Sublicensed Products is
engaged in the sale or distribution of Sublicensed Products for use outside the
Territory, then Knight shall (A) within two (2) Business Days after gaining
knowledge of, or reason to suspect, such activities notify Braeburn thereof and
provide all information in Knight’s possession that Braeburn may reasonably
request concerning such activities, and (B) take all reasonable steps (including
cessation of sales, directly or indirectly, to such Third Party) necessary to
limit such sale or other disposition for use outside the Territory. All
inquiries or orders received by Knight for Sublicensed Product to be delivered
outside the Territory shall be referred to Braeburn. Knight shall use
Commercially Reasonable Efforts to cause each of its Affiliates,
representatives, agents and sublicensees (other than Braeburn) to comply with
the obligations of Knight under this Section 2.6. For the avoidance of doubt,
references to “Sublicensed Products” in this Section 2.6 include the Sublicensed
Products for the Initial Indication, any Subsequent Indications, and Sublicensed
Products with any Improvements.

 



 Page 12 

 

 

2.7Restriction on Braeburn Sales. Braeburn shall not knowingly: (i) solicit or
accept orders for distribution of Sublicensed Products to a Third Party for sale
or distribution in the Territory; (ii) distribute any Sublicensed Products for
sale or use in the Territory; or (iii) supply any Third Party that has
distributed or offered to distribute Sublicensed Products in the Territory after
Braeburn has knowledge that said Third Party has distributed or offered to
distribute Sublicensed Products obtained from Braeburn in the Territory. For the
avoidance of doubt, references to “Sublicensed Products” in this Section 2.7
include the Sublicensed Products for the Initial Indication, any Subsequent
Indications, and Sublicensed Products with any Improvements.

 

2.8Performance by Affiliates. The Parties agree that their respective rights and
obligations may be exercised or performed by any of their Affiliates; provided,
however, that each Party shall (a) provide prior written notice to the other
Party of such exercise or performance by any such Affiliate, (b) be fully
responsible and liable for the actions and omissions of such Affiliate(s) in the
exercise or performance of such rights and obligations, and (c) ensure that such
Affiliate(s) comply with the terms and conditions of this Agreement.

 

2.9Right of First Negotiation.

 

(a)If, at any time during the Term, Braeburn or any of its Affiliates intends to
license or sublicense its right to develop or Commercialize a ROFN Product in
the Territory (or any part thereof) to any Third Party in order to permit such
Third Party to develop or Commercialize the ROFN Product in the Territory (but
not including any Excluded Transaction), then prior to negotiating with any
Third Party to license or sublicense such development or commercialization
right, Braeburn shall first notify Knight of its intent, provide to Knight a
copy of material data with respect to the development and commercialization of
such ROFN Product in Braeburn’s possession and Control not previously provided
to Knight and that shall be reasonably sufficient to assess the ROFN Product
(the “Data Package”), and shall, unless Knight notifies Braeburn in writing
during the ROFN Negotiation Period that it is not interested in acquiring rights
to a particular ROFN Product (a “Knight Waiver Notice”), negotiate solely and in
good faith with Knight for a period commencing upon the date Knight receives the
Data Package from Braeburn and expiring forty-five (45) days thereafter (the
“ROFN Negotiation Period”) with respect to mutually agreeable binding financial
terms (“Binding Financial Terms”) for the acquisition by Knight, by license,
sublicense, or otherwise, of the right to develop or Commercialize the ROFN
Product in the Territory (or the applicable part thereof). The Parties agree and
acknowledge that such commercially reasonable terms and conditions may be
substantially different from the terms and conditions of this Agreement. All
information provided by Braeburn to Knight pursuant to this Section 2.9 shall
constitute Confidential Information of Braeburn.

 



 Page 13 

 

 

(b)If Knight delivers a Knight Waiver Notice regarding a ROFN Product, then
Braeburn may subsequently offer a Third Party, or solicit offers from Third
Parties for, and take any action in furtherance of (including providing
information, participating in discussions, and/or engaging advisors or agents),
a license, sublicense or other transfer of its rights to develop or
Commercialize such ROFN Product in the Territory (or any part thereof) (a “Third
Party Offer”), and Braeburn shall have no further obligations to Knight
regarding such ROFN Product.

 

(c)If Knight does not provide a Knight Waiver Notice and the Parties do not sign
a letter related the Binding Financial Terms with respect to the development or
commercialization of a ROFN Product during the ROFN Negotiation Period, then
Braeburn may subsequently offer a Third Party, or solicit offers from Third
Parties for, and take any action in furtherance of (including providing
information, participating in discussions, and/or engaging advisors or agents),
a license, sublicense or other transfer of its rights to develop or
Commercialize such ROFN Product in the Territory (or any part thereof) (a “Third
Party Offer”); provided, that Braeburn may not accept or enter into any
agreement with any Third Party with respect to a Third Party Offer (a “Third
Party Transaction”) without first (i) notifying Knight in writing of any
proposed Third Party Transaction, which notice shall include, in reasonable
detail, the material terms and conditions thereof (a “Third Party Transaction
Notice”), and (ii) providing Knight a period of five (5) Business Days to
propose, in reasonable detail, terms and conditions for the acquisition by
Knight, by license, sublicense, or otherwise, of the right to develop or
Commercialize such ROFN Product in the Territory that are, as a, at least
favorable to Braeburn as the proposed Third Party Transaction (a “Knight
Offer”). In the event Knight delivers a Knight Offer within such five (5)
Business Day period, Braeburn shall negotiate in good faith with Knight for a
period of not less than ten (10) Business Days with respect to the Knight Offer,
and during such period Braeburn may not enter into a Third Party Transaction
unless Knight withdraws the Knight Offer. If Knight withdraws the Knight Offer
or the Parties do not enter into a written agreement with respect to the Knight
Offer within such ten (10) Business Day period, then Braeburn shall be free to
enter into such Third Party Transaction, or any other transaction involving
Braeburn’s rights to develop or Commercialize the ROFN Product in the Territory
and Braeburn shall have no obligation to provide Knight any further opportunity
to offer a new proposal for the acquisition by Knight of the ROFN product.

 



 Page 14 

 

 

(d)Notwithstanding anything contained herein to the contrary, it is agreed and
acknowledged that the rights and obligations of Knight and Braeburn under this
Section 2.9 shall apply only to potential licenses or sublicenses of Braeburn’s
right to develop or Commercialize a ROFN Product in the Territory (or any part
thereof) without a grant of rights with respect to the ROFN Product in any other
country or jurisdiction (or any part thereof). For clarity, the rights and
obligations of Knight and Braeburn under this Section 2.9 shall not apply to (i)
any sale or change of control of Braeburn or any of its Affiliates, (ii) any
sale or transfer of all or substantially all of the assets, business or
operations of Braeburn or any of its Affiliates, or all or substantially all of
the business or operations of Braeburn or any of its Affiliates relating to any
ROFN Product, or (iii) any license, sublicense or other transfer of Braeburn’s
right to develop or Commercialize a ROFN Product that relates to a geographic
territory that includes the Territory and at least one other country (each of
(i)-(iii), without limitation, an “Excluded Transaction”).

 

2.10Non-Competition.

 

(a)During the Term, Knight will not Promote, or permit its Affiliates to
Promote, market or sell a Competitive Product in the Territory, or acquire, or
permit its Affiliates to acquire, directly or indirectly any rights or interest
in or to any Competitive Product that is being Promoted, marketed or sold in the
Territory, if such Competitive Product has Regulatory Approval for, or is
otherwise not prohibited by a Regulatory Authority from being marketed for,
either the Initial Indication or a Subsequent Indication other than Sublicensed
Product sublicensed to Knight under this Agreement. Notwithstanding anything in
the preceding sentence, Knight shall only be prohibited from Promoting,
marketing or selling a Competitive Product for a Subsequent Indication if there
is FDA Regulatory Approval for such Subsequent Indication prior to such time as
Knight begins to Promote, market or sell such Competitive Product.

 

(b)During the Term, Braeburn will not Promote, or permit its Affiliates to
Promote, market or sell a Competitive Product in the Territory, or acquire, or
permit its Affiliates to acquire, directly or indirectly any rights or interest
in or to any Competitive Product that is being Promoted, marketed or sold in the
Territory.

 

(c)Subject to Section 2.9, nothing in this Section 2.10 shall prevent either
party from marketing, in the Territory, pharmaceutical products other than
Sublicensed Products and Competitive Products, including pharmaceutical products
that contain buprenorphine with a treatment duration of one week or one month.

 



 Page 15 

 

 

3.REGULATORY AND DEVELOPMENT

 

Following the NDA Transfer Date:

 

3.1General. Subject to the terms and conditions of this Agreement, Knight shall
during the Term use Commercially Reasonable Efforts to obtain and maintain
Regulatory Approval in the Territory for the Sublicensed Products for (a) the
Initial Indication and (b) any Subsequent Indication that receives Regulatory
Approval in any jurisdiction.  Without limiting the foregoing, Knight shall file
or cause to be filed with Health Canada a Sublicensed Product NDS with respect
to the Sublicensed Products and the Initial Indication the later of i) ten (10)
months from receiving the complete FDA dossier from Braeburn or ii) ten (10)
weeks from having received the GMP approval from Health Canada.. Knight will be
solely responsible for all costs associated with, or required for the approval
of, the Sublicensed Products by Health Canada and other applicable Regulatory
Authorities in the Territory. Knight shall notify Braeburn of all Regulatory
Submissions relating to a Sublicensed Product in the Territory, and provide
Braeburn with (i) a written semiannual report summarizing in reasonable detail
Knight’s activities and progress related to the development of the Sublicensed
Products in the Territory, including information regarding the status of
Regulatory Submissions filed and intended to be filed with Regulatory
Authorities and Regulatory Approvals in the Territory, (ii) a copy of any annual
reports submitted to Regulatory Authorities by or on behalf of Knight with
respect to the Sublicensed Products in connection with the periodic reporting
requirements set forth by Applicable Laws, and (iii) such other information as
may be reasonably requested by Braeburn or required under the Titan Agreement.
Knight shall use the FDA Regulatory Submissions it receives from Braeburn as the
basis of the Sublicensed Product NDS and Knight shall be responsible for the
filing and maintenance fees in connection therewith. For the avoidance of doubt,
under no circumstance shall Knight be responsible for conducting any additional
clinical or non-clinical studies (or any costs associated therewith) with
respect to the Sublicensed Product and it shall not be considered to be
commercially reasonable to require Knight to do so.

 

3.2Regulatory Submissions. With respect to the Commercialization of the
Sublicensed Products in the Territory:

 

(a)Unless otherwise required by Applicable Law, any Regulatory Approvals and all
Regulatory Submissions relating to Sublicensed Products in the Territory shall
be filed, owned and held in the name of Knight.

 

(b)Knight shall be solely responsible, at its expense, and shall use
Commercially Reasonable Efforts to timely prepare, file, prosecute, and maintain
all Regulatory Submissions relating to Sublicensed Products in the Territory,
including any reports or amendments necessary to maintain Regulatory Approvals,
and for seeking any revisions of the conditions of each Regulatory Approval.

 

(c)Knight shall have sole authority and responsibility and shall use
Commercially Reasonable Efforts to develop, modify, seek and/or obtain any
necessary Regulatory Approvals of any Sublicensed Product Labeling, packaging,
advertising or other promotional or informational materials used in connection
with Sublicensed Products in the Territory, and Promotional Materials and for
determining whether the same requires Regulatory Approval. Braeburn shall
provide to Knight copies of all material FDA Regulatory Submissions in its
possession and Control reasonably related to the Sublicensed Products.

 



 Page 16 

 

 

(d)Knight will be the primary contact with the Regulatory Authorities in the
Territory and shall be solely responsible for all communications with such
Regulatory Authorities that relate to any Regulatory Submission relating to
Sublicensed Products in the Territory prior to and after any Regulatory
Approval.

 

(e)Subject to the terms and conditions of this Agreement, Knight may file any
submissions that are intended to change or modify Sublicensed Product Labeling
or prescribing information approved by the applicable Regulatory Authority for,
or the Indications of, Sublicensed Products in the Territory provided that,
except as required by Applicable Laws, it provides to Braeburn a draft of such
submission at least fifteen (15) Business Days prior to planned submission to
the applicable Regulatory Authority and gives prompt and reasonable
consideration to any comments Braeburn may have.

 

(f)To the extent Braeburn reasonably believes that a filing or submission
relating to Sublicensed Products in the Territory is required by Applicable Laws
in order to sell or continue selling the Sublicensed Products, Braeburn shall
notify Knight in writing. If Knight decides not to prepare such filing or
submission, it shall promptly notify Braeburn of such decision and Braeburn
shall, acting reasonably, be entitled to prepare such filing or submission, at
Knight’s sole cost and expense (provided that such costs and expenses are
commercially reasonable given such filing requirements), to be filed or
submitted by Knight; provided that Braeburn shall use good faith efforts to
include any comments of Knight in such filing or submission.

 

(g)Knight shall permit Braeburn to access, and shall provide Braeburn on a
timely basis with the right to cross-reference and use in exercising its rights
and performing its obligations hereunder with respect to Sublicensed Products in
the Territory and for Braeburn to use in connection with the development and
commercialization of Sublicensed Products outside of the Territory, any and all
Regulatory Submissions related to the Sublicensed Products Controlled by Knight.
At the request of Braeburn and to the extent legally permitted and in accordance
with the terms and conditions of this Agreement, Knight shall notify the
appropriate Regulatory Authorities, as applicable, of Braeburn’s right to
reference such Regulatory Submissions in regulatory submissions filed by
Braeburn in accordance with this Agreement.

 

(h)Braeburn shall permit Knight to access, and shall provide Knight on a timely
basis with the right to cross-reference and use in exercising its rights and
performing its obligations hereunder with respect to Sublicensed Products in the
Territory (including for Knight to use in connection with its Commercialization
of Sublicensed Products in the Territory), any and all Regulatory Submissions
related to the Sublicensed Products Controlled by Braeburn. At the request of
Knight and to the extent legally permitted and in accordance with the terms and
conditions of this Agreement, Braeburn shall notify the appropriate Regulatory
Authorities in the Territory of Knight’s right to reference such Regulatory
Submissions in regulatory submissions filed by Knight in accordance with this
Agreement.

 



 Page 17 

 

 

3.3Regulatory Correspondence. Each Party shall notify the other Party within
twenty-four (24) hours of its receipt of information that: (i) raises any
concern regarding the safety of any Sublicensed Product(s); (ii) concerns
suspected or actual tampering, counterfeiting or contamination or other similar
problems with respect to any Sublicensed Product(s); (iii) is reasonably likely
to lead to a Recall or market withdrawal of any Sublicensed Product(s); or (iv)
concerns any ongoing or potential investigation, inspection, detention, seizure
or injunction by a Regulatory Authority involving any Sublicensed Product(s).
Each Party shall provide the other Party with copies of any such information. In
the event that a Party receives any material regulatory letter requiring a
response, the other Party will cooperate fully with the receiving Party in
preparing such response and will promptly provide the receiving Party with any
data or information reasonably required by the receiving Party in preparing any
such response.

 

3.4Other Covenants of Knight. In addition to its other obligations, commitments
and undertakings set out in this Agreement, Knight agrees to:

 

(a)assume all expenses related to the Commercialization of the Sublicensed
Products in the Territory;

 

(b)use Commercially Reasonable Efforts to obtain pricing and, if applicable,
reimbursement approval for the Sublicensed Products in the Territory;

 

(c)determine the actual selling price of the Sublicensed Products to customers
in the Territory; and

 

(d)prepare an annual marketing and sales plan relating to the Sublicensed
Products in the Territory.

 

3.5Other Covenants of Braeburn. In addition to its other obligations,
commitments and undertakings set out in this Agreement, Braeburn agrees to:

 

(a)provide Knight with all relevant documentation relating to the submissions
for Regulatory Approval to the FDA or the European Medicines Agency (“EMA”) for
the Sublicensed Products within one (1) month from such FDA or EMA submissions;

 

(b)where applicable, provide reasonable assistance to Knight with Regulatory
Submissions concerning Sublicensed Products in the Territory;

 

(c)provide full assistance and cooperation with respect to securing intellectual
property protection in the Territory for the Sublicensed Products;

 



 Page 18 

 

 

(d)assume the reasonable costs of intellectual property filings, procurement and
maintenance for all intellectual property applications and registrations
associated with the Sublicensed Products in the Territory];

 

(e)not assign the intellectual property associated with Sublicensed Products to
any Third Party; and

 

(f)coordinate Launch activities with Knight, including pharmacovigilance,
pricing, reimbursement, positioning and health care conferences; and

 

(g)promptly provide copies of marketing and sales materials related to the
Sublicensed Products used by Braeburn in the United States.

 

3.6For avoidance of doubt, in the event that the Initial Indication does not
receive Regulatory Approval, Knight shall continue to benefit from the rights
granted hereunder with respect to Subsequent indications.

 

3.7For the avoidance of doubt, except as expressly provided herein, Knight’s
rights and obligations under this Section 3 shall apply to any Subsequent
Indication as contemplated by Section 3.1; provided, that any such rights and
obligations with respect to Subsequent Indications following Launch shall apply
only to Subsequent Indications that receive Regulatory Approval in the Territory

 

4.TRADEMARKS

 

4.1Trademark License. Subject to the terms and conditions of this Agreement,
Braeburn hereby grants to Knight, for the Term, an exclusive, fully paid, right
and license to use the Braeburn Marks and Sublicensed Product Trademarks on or
in connection with the Commercialization of Sublicensed Products in the
Territory following the NDA Transfer Date. All representations of the Braeburn
Mark(s) and Sublicensed Product Trademark(s) that Knight intends to use, if not
previously approved by Braeburn, will first be submitted to Braeburn for
approval, such approval not to be unreasonably withheld, conditioned or delayed.

 

4.2Ownership. Knight acknowledges that the Braeburn Marks and Sublicensed
Product Trademarks are owned or licensed by Braeburn. The Braeburn Marks and
Sublicensed Product Trademarks shall be and remain the sole and exclusive
property of Braeburn. Knight shall not contest the ownership of the Braeburn
Marks or the Sublicensed Product Trademarks or the validity of any registration
relating thereto or assist any Third Party in doing so. Knight agrees, at the
request of Braeburn, to execute any and all proper and reasonable documents
appropriate to assist Braeburn in obtaining and maintaining Braeburn’s rights in
and to the Braeburn Marks and Sublicensed Product Trademarks.

 

4.3Sublicensed Products to Bear Mark. All packaging materials, package inserts,
labels, labeling, and marketing, sales, advertising and Promotional Materials
relating to Sublicensed Products distributed by Knight under this Agreement
shall bear the Braeburn Marks and Sublicensed Product Trademarks together with a
notice that the such marks are used under license from Braeburn, subject to the
approval of such labeling by appropriate Governmental Authorities. Knight shall
submit to Braeburn, for prior approval, which shall not be unreasonably
withheld, conditioned or delayed, all materials bearing the Braeburn Marks
and/or Sublicensed Product Trademarks that Knight intends to use with respect to
Sublicensed Products.

 



 Page 19 

 

 

4.4Enforcement. Braeburn and Knight shall cooperate with each other and use
Commercially Reasonable Efforts to protect the Braeburn Marks and Sublicensed
Product Trademarks from infringement by Third Parties. Without limiting the
foregoing, each Party shall promptly notify the other Party of any known,
threatened or suspected infringement, imitation or unauthorized use of or unfair
competition relating to the Braeburn Marks and Sublicensed Product Trademarks
and shall share with the other Party all information available to it regarding
such infringement. Braeburn shall have the first right to determine in its
discretion whether to and to what extent to institute, prosecute and/or defend
any action or proceedings involving or affecting any rights relating to the
Braeburn Marks and Sublicensed Product Trademarks in the Territory. Upon
Braeburn’s reasonable request, Knight shall cooperate with and assist Braeburn
in any of Braeburn’s enforcement efforts with respect to the Braeburn Marks and
Sublicensed Product Trademarks in the Territory. If Braeburn determines not to
take action against any actual or suspected infringement of the Sublicensed
Product Trademark in the Territory within ninety (90) days after having become
aware of such infringement, then Knight shall have the right, but not the
obligation, to bring or assume control of any action against the allegedly
infringing Third Party as Knight determines may be necessary in its sole
discretion, to the extent permitted under the Titan Agreement. In the event that
Knight brings or assumes control of any such action, then Braeburn agrees to
reasonably assist Knight in connection therewith. The Parties shall share
equally in all costs and expenses reasonably incurred by either of them in
connection with any such action and, following each Party’s recovery of its
respective costs and expenses, the Parties will share equally in all money
damages, if any, recovered in connection with such action.

 

4.5No Similar Mark. Neither Knight nor any of its Affiliates or sublicensees
will, without Braeburn’s prior written consent, register or use in connection
with the Commercialization of any product other than a Sublicensed Product under
the Braeburn Marks or the Sublicensed Product Trademarks or any trade-mark that
is confusingly similar to the Braeburn Marks or the Sublicensed Product
Trademarks.

 

5.COMMERCIALIZATION

 

5.1General.

 

(a)Subject to the terms and conditions of this Agreement, Knight shall during
the Term use Commercially Reasonable Efforts to Commercialize and Promote the
Sublicensed Products in the Territory following the Regulatory Approval in the
Territory.

 



 Page 20 

 

 

(b)Without limiting the generality of the foregoing, and in accordance with the
Commercialization Plan, Knight shall (i) Launch Sublicensed Product for the
Initial Indication and each Subsequent Indication in the Territory in each case
no later than [*******] after receipt of Regulatory Approval; (ii) expend, in
connection with such Launch of Sublicensed Product, such amounts as are
commercially reasonable in connection with the marketing and Promotion of
Sublicensed Products in the Territory, with the objective of maximizing the
commercial potential and promoting the therapeutic profile and benefits of the
Sublicensed Products; and (iii) devote marketing and sales resources and other
personnel to such commercialization consistent with such Commercially Reasonable
Efforts.

 

5.2Commercialization Plan and Promotional Materials and Activities.

 

(a)Promotional Materials shall be subject to Braeburn’s approval, such approval
not to be unreasonably withheld, conditioned or delayed. Knight will prepare an
initial Commercialization Plan, which will be provided to Braeburn no later than
one-hundred and twenty (120) days prior to estimated receipt of Regulatory
Approval for the Sublicensed Product for the Initial Indication in the
Territory, as mutually agreed by the Parties. Knight shall also provide to
Braeburn (i) updates of the Commercialization Plan at least forty-five (45) days
prior to the estimated Launch of the Sublicensed Product for the Initial
Indication and, if applicable, each Subsequent Indication, and thereafter on an
annual basis or as necessary to reflect any significant amendments to the
Commercialization Plan last provided to Braeburn under this Section 5.2(a), (ii)
updated information regarding the expected and actual date of Launch for the
Initial Indication and each Subsequent Indication, and (iii) any sales or
tracking reports received by Knight from Third Parties with respect to the
Sublicensed Products. Notwithstanding anything to the contrary in this
Agreement, Braeburn may share the Commercialization Plan and the foregoing
information with Titan to the extent required by the Titan Agreement.

 

(b)all Promotional Materials used by Knight will indicate that a Sublicensed
Product is sold under license from Titan and Braeburn. Knight shall limit its
statements, discussions and claims regarding Sublicensed Products, including
those as to safety and efficacy, to those that are consistent with the
Sublicensed Product Labeling and the Promotional Materials. Knight shall not
distort claims of safety or efficacy in the Promotion of the Sublicensed
Products.

 

(c)Knight shall be solely responsible for preparing all Regulatory Submissions
with Regulatory Authorities in the Territory regarding approval of all
Promotional Materials that require such approval.

 



 Page 21 

 

 

(d)Knight and its sublicensees and Third Party contractors shall be responsible
for responding to medical questions or inquiries from members of the medical and
paramedical professions and consumers in or relating to the Territory regarding
Sublicensed Products, including the distribution of standard medical information
letters resulting from the marketing activities of the Knight Sales Force. The
Knight Sales Force shall be trained using Braeburn’s training materials, except
as otherwise required by Applicable Laws in the Territory. Braeburn shall refer
all medical inquiries that it receives related to the Territory to Knight.
Knight shall provide copies of the responses given, all in accordance with
Applicable Laws, including regulations and policies of Health Canada or the
applicable Regulatory Authority, to Braeburn. Braeburn shall, at Knight’s
request, from time to time, assist Knight with the formulation of responses to
such inquiries, including the content of any frequently asked questions
materials. If mutually agreed by the Parties, the Parties shall establish a
centralized database to document and track medical inquiries. Braeburn shall
provide information and access to data, records and reports reasonably requested
by Knight to fulfill its obligations under this Section 5.2(d).

 

(e)Knight covenants that the Knight Sales Force shall (i) limit its claims of
efficacy and safety for the Sublicensed Products in the Territory to those that
are consistent with the prescribing information approved by the applicable
Regulatory Authority for Sublicensed Products in the Territory; (ii) not add,
delete or modify claims of efficacy and safety in the Promotion of Sublicensed
Products under this Agreement from those claims of efficacy and safety that are
consistent with the prescribing information approved by the applicable
Regulatory Authority and with Applicable Law; (iii) use the Promotional
Materials in accordance with this Section 5.3; and (iv) Promote Sublicensed
Products under this Agreement in accordance with Applicable Laws, and in
compliance with the then current industry standards concerning interactions with
healthcare professionals.

 

5.3Safety Data Exchange Agreement.

 

(a)The Parties agree to develop and commit to a SDEA that allows them to fulfill
their respective regulatory and pharmacovigilance obligations relating to
Adverse Experience reporting to Regulatory Authorities in accordance with
Applicable Laws. Such SDEA will be completed within ninety (90) days after the
Effective Date and prior to Launch. Knight shall be responsible for the timely
filing with the applicable Regulatory Authority of all Adverse Experience
reports in the Territory. The SDEA shall provide for the exchange of safety
information between the Parties sufficient to enable each Party to comply with
its legal obligations to report to the applicable Regulatory Authority, for
Braeburn to comply with the Titan Agreement, and include any measures necessary
for each Party to comply with Applicable Laws. Each Party shall promptly provide
the other Party with copies of all such reports, analyses, summaries and all
submissions to the applicable Regulatory Authority. The Adverse Experience
procedures utilized in the preparation and filing of such reports will
incorporate the provisions set forth in Section 5.3(b).

 



 Page 22 

 

 

(b)Prior to Launch, Knight will establish a system for the reporting of Adverse
Experiences by patients, physicians and others that is customary for the
Territory and that complies with all Applicable Laws. The costs of such
reporting and of all services provided by any Third Party contractor in
connection with Adverse Experiences hereunder shall be borne by Knight. Knight
or a Third Party contractor will timely collect reasonable information about the
Adverse Experiences, initiate and conduct reasonably required investigations,
interact with Braeburn if physical or other testing of a Sublicensed Product
appears to be reasonably required, determine the nature of the Adverse
Experience based on data and reports it has obtained, and issue any reports,
analyses or summaries of its activities as may be required by Applicable Laws.
Copies of such reports will be promptly provided to Braeburn.

 

(c)All safety related reports and correspondence shall be addressed to such
safety representative as may be designated by Braeburn and Knight.

 

5.4Quality Complaint Reporting. Knight shall be solely responsible for
collecting and responding to any product quality complaint relating to the
Sublicensed Products received from a customer in or relating to the Territory
and resulting from use in the Field. Knight shall investigate and provide
Braeburn, in a timely manner, with reports resulting from such investigations.
If Braeburn receives a product quality complaint relating to the Sublicensed
Products from a customer in or relating to the Territory resulting from use in
the Field, it shall promptly notify Knight of such complaint, and Knight will
investigate and promptly report the investigation results to Braeburn and be
solely responsible for communication and response, if any, to any customer(s) in
the Territory. Furthermore, Braeburn shall also be responsible for investigating
and reporting the investigation results to Knight respecting any product quality
complaints related to the manufacturing of the Sublicensed Products.

 

5.5Other Information. In addition to the foregoing information to be provided,
each Party shall provide to the other Party with any: (i) information relating
to the efficacy and/or safety of the Sublicensed Products, including any Recall
of the Sublicensed Products; (ii) complaints from customers, healthcare
professionals or competitors in or relating to the Territory and relating to the
Sublicensed Products; (iii) information relating to any potential liability to
any Third Party in or relating to the Territory that is reasonably likely to
arise for either Party in connection with the manufacture, or Commercialization
of the Sublicensed Products in or for the Territory; (iv) information relating
to any inspections, inquiries, issues raised or actions taken by any
Governmental Authority in or related to the Territory; and (v) any other
information necessary or reasonably desirable to enable each Party to comply
with any Applicable Laws in the Territory or elsewhere.

 

5.6Recall. If any Regulatory Authority in the Territory issues or requests a
recall, market withdrawal or other corrective action (a “Recall”) of a
Sublicensed Product, or if either Party determines that an event, incident or
circumstance has occurred that may indicate the need for a Recall in the
Territory, the Party notified of such Recall, or the Party that desires such
Recall, will advise the other Party thereof by telephone or fax within
twenty-four (24) hours of (i) its receipt of notice from a Regulatory Authority
requiring or requesting a Recall or (ii) such Party’s determination that a
Recall is indicated, and Braeburn and Knight shall convene a joint telephonic
meeting to discuss such Recall request within twenty-four (24) hours of such
notification. Knight shall include any reasonable recommendation from Braeburn
as to the manner of conducting the Recall, provided that such recommendation is
agreeable to the applicable Regulatory Authority and in accordance with the
Applicable Laws. Except as otherwise provided in the foregoing, Knight shall
make all decisions with respect to the execution of any Recall related to a
Sublicensed Product in the Territory, including communicating directly with the
applicable Regulatory Authorities. At Knight’s request, Braeburn shall provide,
at its cost reasonable assistance in conducting any such Recall, including
providing all pertinent records that Knight may reasonably request to assist in
effecting such action. Neither Party shall have any obligation to reimburse or
otherwise compensate the other Party or its Affiliates for any consequential
damages, lost profits or income that may arise in connection with any Recall
with respect to the Sublicensed Products.

 



 Page 23 

 

 

5.7NDA Transfer Date. Notwithstanding anything contained herein to the contrary,
to the extent that certain rights of Knight under this Article 5 (or the
exercise by Knight of such rights, including the filing by Knight of any
Regulatory Submission or communication by Knight with any Regulatory Authority)
(a) would require, to the extent provided in the Titan Agreement, Titan’s prior
review, consent, or participation, as applicable, or (b) do not vest in Braeburn
under the Titan Agreement in or in relation to the Territory until the NDA
Transfer Date, such rights shall not vest in Knight until the NDA Transfer Date.

 

6.PRICES AND PAYMENTS

 

6.1Royalties. In consideration of the rights granted by Braeburn hereunder,
during the Term, Knight will pay to Braeburn the following royalties
(“Royalties”):

 

(a)Base royalty: [*******]% of Net Sales on all annual Net Sales up to
$[*******]

 

(b)Tier 1: [*******]% of Net Sales on all annual Net Sales exceeding
$[*******]but below $[*******]

 

(c)Tier 2: [*******]% of net Sales on all annual Net Sales exceeding
$[*******]but below $[*******]

 

(d)Tier 3: [*******]% of Net Sales on all annual Net Sales exceeding $[*******]

 

provided, that if at any time beginning two (2) years following Launch, Braeburn
is paying royalties to Titan under the Titan Agreement in the amount of
[*******] percent ([*******]%) of net sales (as described in the Titan
Agreement), then the Base royalty and the Tier 1 royalty shall be increased to
[*******]percent [*******]%) of Net Sales, such increase to occur coinciding
with any date on which Braeburn owes the above-referenced royalty to Titan and
provided further that following the NDA Transfer Date, Braeburn shall contact
Titan to seek to discuss the ability to keep Canadian sales made by Knight as a
separate royalty rate calculation. To the extent royalty rights are successfully
renegotiated with Titan, Knight’s royalty rates shall remain as contemplated by
(a) through (d) above.”

 



 Page 24 

 

 

6.2Supply Price. Knight will pay Braeburn under the Supply Agreement a supply
price for each final packaged kit containing four Sublicensed Product implant
rods and applicator in an amount equal to $[*******]per kit (the “Supply
Price”). Nothing other than the final packaged kit manufactured and/or supplied
by Braeburn hereunder or under the Supply Agreement and included in the Supply
Price is required by Knight to fully commercialize the Sublicensed Product in
the Territory. In the event Braeburn changes the format of the packaging or
number of rods contained within each final packaged kit, the Supply Price will
be recalculated to reflect an amount equal to $[*******]per rod. In the event
there are greater-than-anticipated cost increases for the manufacture of
Sublicensed Products, Braeburn will be entitled to increase the Supply Price
provided that Braeburn consults with Knight in relation to the reasons for its
intended price increase and it delivers to Knight at least six (6) months
advance written notice of a proposed increase in price and is able to
demonstrate based on reasonable documentary evidence that the proposed price
increase corresponds to an increase in the prices of raw materials and/or
production and/or manufacturing processes that necessitate an increase of the
Supply Price (“Supply Price Increase”).

 

6.3Reports and Payments.

 

(a)Within twenty (20) calendar days after the end of each Calendar Quarter
following Launch that begins or ends during the Term, Knight shall furnish to
Braeburn a written report (each, a “Royalty Report”) showing:

 

(i)all Net Sales during (A) such Calendar Quarter, including a reconciliation to
Gross Sales and a breakdown of all estimated Permitted Deductions from the gross
amount invoiced to arrive at Net Sales, and (B) the Calendar Year to date
through the end of such Calendar Quarter; and

 

(ii)a calculation of Royalties for such Calendar Quarter; and

 

(iii)if the actual Net Sales and/or Permitted Deductions for a previous Calendar
Quarter differ from the amounts previously reported to Braeburn, a
reconciliation of such difference (increase or decrease), and a calculation of
the adjustment to the Royalties payable with respect to such preceding Calendar
Quarter as a result of such review (a “Royalty True-Up”).

 

(b)Each such Royalty Report shall be accompanied by payment of the Royalties due
under Section 6.1, plus or minus any adjustment of Royalties previously paid,
calculated in accordance with the immediately preceding clause (a)(iii) of this
Section 6.3, as applicable.

 



 Page 25 

 

 

(c)Within ninety (90) days after the Calendar Quarter during which this
Agreement terminates or expires (the “Final Royalty Period”), Knight shall
furnish to Braeburn a final Royalty True-Up with respect to such Calendar
Quarter (the “Final Royalty True-Up Report”). If the Final Royalty True-Up
Report indicates that additional Royalties are payable with respect to the Final
Royalty Period, such Final Royalty True-Up Report shall be accompanied by
payment of such additional Royalties. If the Final Royalty True-Up Report
indicates that Royalties were overpaid with respect to the Final Royalty Period,
Braeburn shall pay to Knight an amount equal to such overpayment within thirty
(30) days following the delivery of the Final Royalty True-Up to Braeburn. If
Braeburn disagrees with the Final Royalty True-Up Report, Braeburn shall notify
Knight within fifteen (15) days after receipt thereof and such disagreement
shall be resolved pursuant to Section 6.5 below.

 

(d)Knight shall keep and shall require its Affiliates and its or their
sublicensees to keep complete and accurate records in connection with the
purchase, use and/or sale by or for it of Sublicensed Products hereunder in
sufficient detail to permit accurate determination of all amounts necessary for
calculation and verification of all payment obligations set forth in this
Article 6.

 

(e)Without limiting any Party’s remedies hereunder, in the event payments
required to be made under this Section 6.3 or any other provision of this
Agreement are not made on or prior to the required payment date, the amount of
the late payment shall bear interest at the per annum rate of two percent (2%)
over the then-current thirty (30)-day LIBOR rate, or the maximum rate allowable
by Applicable Law, whichever is lower.

 

(f)Except as otherwise defined herein, all financial calculations by either
Party under this Agreement shall be calculated in accordance with its Accounting
Standards. All payments due by one Party to the other Party under this Agreement
shall be payable in United States Dollars, except as otherwise set forth in this
Agreement. In addition, all calculations herein shall give pro-rata effect to
and shall proportionally adjust (by giving effect to the number of applicable
days in such Calendar Quarter) for any Calendar Quarter that is shorter than a
standard Calendar Quarter or any Calendar Year (or twelve month period) that is
shorter than four consecutive full Calendar Quarters or twelve consecutive
months, as applicable.

 

6.4Record Retention. Knight will maintain complete and accurate books, records,
and accounts in sufficient detail to confirm the accuracy of any payments
required under this Agreement and the Royalty Reports delivered under Section
6.3, which books, records, and accounts will be retained until three (3) years
after the end of the period to which such books, records, and accounts pertain.

 



 Page 26 

 

 

6.5Audits.

 

(a)Independent Audit.

 

(i)During the Term and for three (3) years thereafter, Braeburn, upon prior
written notice to Knight and at a mutually agreeable time, but in no event more
than once in any twelve (12) month period, may request, and Knight shall permit,
an independent certified public accounting firm of internationally recognized
standing selected by Braeburn and reasonably acceptable to the Knight, to have
access during normal business hours to the records of Knight as may be
reasonably necessary to verify any payment made or due hereunder and the
accuracy of the reports, including the Royalty Report; provided, however, that
any audit conducted under this Section 6.5 may only be for any Calendar Year or
Calendar Years (or any portion thereof) ending not more than thirty-six (36)
months prior to the date of such request. The accounting firm shall disclose to
Braeburn only whether the payments and reports are correct or incorrect, the
specific details concerning any discrepancies (including, if applicable, the
accuracy of the calculation of Net Sales, and the resulting effect of such
calculations on the amounts payable by Knight under this Agreement), but no
other information shall be disclosed to Braeburn.

 

(ii)If there is a dispute between the Parties following any audit performed
pursuant to Section 6.5(a)(i), either Party may refer the issue (an “Audit
Disagreement”) to a second independent certified public accounting firm of
internationally recognized standing (the “Independent Expert”) for resolution.
In the event an Audit Disagreement is submitted for resolution by either Party,
the Parties shall comply with the following procedures: (A) the Party submitting
the Audit Disagreement for resolution shall provide written notice to the other
Party that it is invoking the procedures of this Section 6.5(a)(ii); (B) within
five (5) Business Days of the giving of such notice, the Parties shall jointly
select an independent internationally recognized accounting firm to act as the
Independent Expert to resolve such Audit Disagreement; (C) the Audit
Disagreement submitted for resolution shall be described by the Parties to such
Independent Expert, which description may be in written form, within ten (10)
Business Days of the selection of such Independent Expert; (D) such Independent
Expert shall render a decision on the matter as soon as practicable; and (E) the
decision of such Independent Expert shall be final and binding on the Parties
and shall not be subject to Article 12 or Section 13.11 unless such Audit
Disagreement involves good faith allegations of fraud or willful breach of this
Agreement.

 

(b)If, pursuant to Section 6.5(a)(i) or 6.5(a)(ii), as applicable, an accounting
firm concludes that additional amounts were owed during a Calendar Year, Knight
shall pay the additional amounts plus interest as set forth in Section 6.3(e)
above on the amount of such additional payments, within ten (10) calendar days
of the date such accounting firm’s written report so concluding is delivered to
Knight. In the event such accounting firm concludes that amounts were overpaid
by Knight during such period, Braeburn shall, to the extent such overpayment was
known to Braeburn, repay Knight the amount of such overpayment plus interest as
set forth in Section 6.3(e) above on the amount of such overpayment, within ten
(10) days after the date such accounting firm’s written report so concluding is
delivered to Braeburn, or, to the extent such overpayment was not known to
Braeburn, Knight may reduce subsequent payment(s) to Braeburn under this
Agreement by the amount of such overpayment. The fees charged by such accounting
firm(s) shall be paid by Braeburn; provided, however, that, (i) if an error in
favor of Braeburn of more than five percent (5%) of the payments due hereunder
for the period being reviewed is discovered, or (ii) if Knight requested an
Independent Expert under Section 6.5(a)(ii) and an error in favor of Braeburn is
discovered, then, in either case, the fees and expenses of the accounting
firm(s) shall be paid by Knight.

 



 Page 27 

 

 

(c)Each Party shall treat all financial information subject to review under this
Section 6.5 in accordance with the confidentiality provisions of Article 10.

 

6.6Payment Method. All payments due to Braeburn hereunder will be paid in United
States Dollars by wire transfer to an account designated by Braeburn.

 

7.MANUFACTURE AND SUPPLY

 

7.1Manufacture and Supply by Braeburn. During the Term, Knight agrees to obtain
exclusively from Braeburn all Knight’s requirements of the Sublicensed Products
for the Territory at the Supply Price and otherwise on the terms and subject to
the conditions of a manufacturing and supply agreement in customary form for the
pharmaceutical industry to be mutually agreed between the Parties following the
Effective Date (the “Supply Agreement”); provided, that the Parties shall
negotiate in good faith and use Commercially Reasonable Efforts to execute and
deliver the Supply Agreement within three (3) months of the NDA Transfer Date.
Subject to the execution and delivery of the Supply Agreement, Braeburn agrees
to supply Knight with all of its requirements of Sublicensed Products for
Commercialization in the Territory during the Term. For the avoidance of doubt,
Braeburn may, at its discretion, use the services of a Third Party to
manufacture and/or package some or all of the Sublicensed Products supplied to
Knight under the Supply Agreement.

 

7.2Quality Agreement. To the extent Braeburn manufactures Sublicensed Products
supplied to Knight under the Supply Agreement, as required under Applicable
Laws, or as reasonably requested by a Party, the Parties shall enter into a
separate quality agreement in customary form for the pharmaceutical industry
mutually agreed by the Parties regarding the supply, quality control and quality
assurance of Sublicensed Products supplied to Knight under the Supply Agreement
(the “Quality Agreement”).

 

7.3Conflicts. Except as may be expressly set forth in the Supply Agreement or
Quality Agreement, in the event of any conflict or inconsistency between the
terms and conditions of the Supply Agreement or Quality Agreement, on the one
hand, and this Agreement, on the other hand, the Supply Agreement or Quality
Agreement, as applicable, shall govern and control with respect to all matters
relating to the manufacturing, supply, quality control and quality assurance of
or relating to the Sublicensed Products supplied to Knight under the Supply
Agreement, and this Agreement shall govern and control with respect to all other
matters.

 



 Page 28 

 

 

8.INTELLECTUAL PROPERTY

 

8.1Ownership. As between the Parties, Braeburn shall have and retain all right,
title and interest in or Control over, as applicable, all Braeburn Patents,
inventions, discoveries, and Braeburn Know-How concerning Sublicensed Products,
including formulations thereof, or methods of making or using same which have
been made, conceived, reduced to practice or generated by its employees, agents,
or other persons acting under its authority prior to the Effective Date. As
between the Parties, during the Term, except as otherwise provided in and
subject to the terms and conditions of this Agreement, Braeburn shall have and
retain all rights, title and interest in all inventions, discoveries and
know-how relating to Sublicensed Products, including formulations thereof, or
methods of making or using same, or Improvements thereof (collectively,
“Inventions”), that are made, conceived, reduced to practice or generated,
whether solely or jointly, by Braeburn’s employees, agents, or other persons
acting under its authority and/or by Knight’s employees or agents, or, to the
extent Knight becomes aware of any such Inventions, by other persons acting
under its authority. Knight shall notify Braeburn promptly of any Inventions
that are made, conceived, reduced to practice or generated solely by Knight’s
employees, agents, or other persons acting under its authority. To the extent
required by Applicable Law, Knight shall assign or otherwise transfer all
rights, title and interest in any of the foregoing Inventions to Braeburn, and
Knight agrees, at the request of Braeburn, to execute any and all proper
documents appropriate to assist Braeburn in obtaining and maintaining Braeburn’s
rights in and to the foregoing Inventions.

 

8.2Patent Prosecution. Braeburn shall have the first right to prosecute and
maintain the Braeburn Patents and any patent application(s) or patent(s) arising
from this Agreement, using patent counsel selected by Braeburn, and shall be
responsible for the payment of all prosecution and maintenance costs. Braeburn
shall not abandon prosecution or maintenance of any or all patents or patent
applications directly related to the Sublicensed Products in the Territory
without notifying Knight in a timely manner of Braeburn’s intention and reason
therefore and providing Knight with reasonable opportunity to comment upon such
abandonment and to assume responsibility for prosecution or maintenance of such
Patent Rights. To the extent allowed under the Titan Agreement, in the event
that Braeburn abandons prosecution or maintenance of any or all patents or
patent applications directly related to the Sublicensed Products in the
Territory, Knight may assume prosecution and filing responsibility for such
Patent Rights in the Territory, at its sole expense, and thereafter such patent
rights will be owned solely and exclusively by Knight.

 

8.3Notification of Third Party Infringement. Each Party shall promptly disclose
to the other in writing, and share within five (5) Business Days all available
information known to the Party in connection with any actual, suspected,
alleged, or threatened infringement or misappropriation of any Braeburn Patent,
or any actual, suspected, alleged or threatened infringement or passing off of
the Braeburn Mark, in the Territory, of which such Party becomes aware. The
Parties will thereafter consult and cooperate to determine a course of action,
including the commencement of legal action by any Party.

 



 Page 29 

 

 

8.4Response to Third Party Infringement.

 

(a)Braeburn shall have the first right, but not any obligation, to initiate and
respond to any actual or threatened infringement of a Braeburn Patent, the
Braeburn Mark or of any unfair trade practices, trade dress imitation, passing
off of counterfeit goods, or like offenses in the Territory relating to the
Sublicensed Products. If Braeburn elects to respond to any actual or threatened
infringement by initiating a proceeding, Braeburn shall use legal counsel of its
choice at its expense and shall have full control over the conduct of such
proceeding, including whether to initiate any legal proceeding and/or the
settlement thereof. Braeburn may settle or compromise any such proceeding
without the consent of Knight; provided, however, that if such settlement
adversely affects Knight’s rights under this Agreement, or Knight’s ability to
Commercialize the Sublicensed Products within the Territory, or otherwise
requires Knight to admit wrongdoing, fault, or liability, Braeburn will not
settle or compromise any such proceeding without the consent of Knight, such
consent not to be unreasonably withheld, conditioned or delayed.

 

(b)If, within a period of sixty (60) days after the first notice of infringement
is provided under Section 8.4, Braeburn elects not to initiate and respond to
any actual or threatened infringement of a Braeburn Patent, a Braeburn Mark or
of any unfair trade practices, trade dress imitation, passing off of counterfeit
goods, or like offenses in the Territory relating to the Sublicensed Products,
then Knight shall have the right, but not the obligation, to take action, at its
sole expense and to the extent permitted under the Titan Agreement, in which
case Knight shall have full control over the conduct of such proceeding and
Knight may settle or compromise any such proceeding without the consent of
Braeburn; provided, however, that if such settlement adversely affects
Braeburn’s intellectual property rights or its rights under this Agreement, or
Braeburn’s ability to Commercialize the Sublicensed Products outside the
Territory, results in any monetary payment by or financial loss to Braeburn or
otherwise requires Braeburn to admit wrongdoing, fault, or liability, Knight
will not settle or compromise any such proceeding without the consent of
Braeburn, such consent not to be unreasonably withheld, conditioned or delayed.
Knight shall be solely responsible for any legal costs or damages awards made in
any proceeding that is initiated by Knight in the event that Braeburn elects not
to respond to any actual or threatened infringement.

 

8.5Cooperation. Each Party shall cooperate reasonably, at its expense, in any
enforcement effort initiated by the other Party. The Parties nor their
Affiliates shall contest any joinder in any proceeding sought to be brought by
the other Party if such joinder is required by Applicable Law. For any legal
action or defense described in Section 8.4 above, in the event that any Party is
unable to initiate, prosecute or defend such action solely in its own name, the
other Party will join such action voluntarily and will execute all documents
necessary for the Party to defend, prosecute and maintain such action. In
connection with any such action, the Parties will cooperate fully and will
provide each other with any information or assistance that either reasonably may
request.

 



 Page 30 

 

 

8.6Recovery. Except as otherwise agreed to by the Parties as part of a
cost-sharing arrangement, any monetary award recovered from a Third Party in
connection with any proceeding described in Section 8.4 above shall be shared as
follows:

 

(a)the Party that initiated and prosecuted or maintained the defense of, the
action shall recoup all of its costs and expenses (including all court and
reasonable attorneys’ fees) incurred in connection with the action, whether the
recovery is by settlement or otherwise;

 

(b)the other Party then shall, to the extent possible, recover its reasonably
documented costs and expenses (including reasonable outside attorneys’ fees)
incurred in connection with the action;

 

(c)if Braeburn initiated and prosecuted, or maintained the defense of, the
action, the amount of any recovery remaining then shall be retained by Braeburn;
and

 

(d)if Knight initiated and prosecuted, or maintained the defense of, the action,
the amount of any recovery remaining shall be retained by Knight, net of an
amount that shall be paid to Braeburn equal to the Royalties that would have
been payable to Braeburn if such remainder of the recovery or settlement
proceeds constituted Net Sales.

 

8.7Infringement of Third Party IP.

 

(a)If either Party becomes aware that its activities performed hereunder may
constitute actual or alleged infringement or misappropriation of the
intellectual property rights of a Third Party in the Territory, it shall
promptly notify the other Party and the Parties shall discuss a strategy to
defend or mitigate against any actual or alleged infringement.

 

(b)Braeburn shall have the first right, but not the obligation, to defend any
action in the Territory related to the intellectual property rights of any Third
Party or to initiate and prosecute legal action related to the intellectual
property rights of any Third Party at its own expense and in the name of
Braeburn and/or Knight. Knight shall render, at its expense, all assistance
reasonably requested in connection with any action taken by Braeburn. However,
the control of such action, including whether to initiate any legal proceeding
and/or the settlement thereof, shall solely be under the control of Braeburn;
provided, however, that if such settlement adversely affects Knight’s rights
under this Agreement, or Knight’s ability to Commercialize the Sublicensed
Products within the Territory, or otherwise requires Knight to admit wrongdoing,
fault, or liability, Braeburn will not settle or compromise any such proceeding
without the consent of Knight, such consent not to be unreasonably withheld,
conditioned or delayed.

 



 Page 31 

 

 

(c)If Braeburn elects not to defend an infringement action in the Territory as
provided in Section 8.4(b), and Knight elects to do so, the cost of any
agreed-upon course of action, including the costs of any legal action commenced
or any infringement action defended, shall be borne solely by Knight; provided,
however, that if such settlement adversely affects Braeburn’s intellectual
property rights or its rights under this Agreement, or Braeburn’s ability to
Commercialize the Sublicensed Products outside the Territory, results in any
monetary payment by or financial loss to Braeburn or otherwise requires Braeburn
to admit wrongdoing, fault, or liability, Knight will not settle or compromise
any such proceeding without the consent of Braeburn, such consent not to be
unreasonably withheld, conditioned or delayed.

 

(d)For any such legal action or defense, in the event that any Party is unable
to initiate, prosecute, or defend such action solely in its own name, the other
Party will join such action voluntarily and will execute all documents necessary
for the Party to prosecute, defend and maintain such action. In connection with
any such action, the Parties will cooperate fully and will provide each other
with any information or assistance that either reasonably may request.

 

9.REPRESENTATION AND WARRANTIES

 

9.1Braeburn Covenants, Representations and Warranties. Braeburn covenants,
represents and warrants (as the case may be) to Knight as of the Effective Date
that:

 

(a)Braeburn is a corporation duly organized, validly existing and in good
standing under the laws of Delaware.

 

(b)Braeburn has the corporate power and authority to enter into this Agreement
and will continue during the Term to have, all of the corporate power and
authority necessary to enter into this Agreement and to grant the licenses
hereunder.

 

(c)Braeburn has taken all necessary corporate actions to authorize the
execution, delivery and performance of this Agreement.

 

(d)The Titan Agreement (i) is in full force and effect, enforceable in
accordance with its terms, except to the extent enforceability is limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights and remedies
or equitable principles, and (ii) has not been terminated; and Braeburn has not
taken any action to terminate the Titan Agreement.

 

(e)Braeburn shall provide Knight with (i) written notice within five (5)
Business Days of any alleged material breach of the Titan Agreement or written
(including by email) threat of termination of the Titan Agreement received by
Braeburn from Titan thereunder, and (ii) written notice within two (2) Business
Days of the adoption of any amendment to the Titan Agreement relating to the
Territory or Knight’s rights under this Agreement, in each case, in any material
respect.

 



 Page 32 

 

 

(f)Braeburn has obtained all consents, licenses and authorizations that are
necessary to perform its obligations under this Agreement and that such rights
will continue to be enforceable during the Term, except to the extent
enforceability is limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights and remedies or equitable principles.

 

(g)Upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Braeburn, enforceable against
Braeburn in accordance with its terms, except to the extent enforceability is
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
and remedies or equitable principles.

 

(h)The performance of Braeburn’s obligations under this Agreement will not
conflict with its organizational documents, as amended, or result in a breach of
any material agreements or contracts to which it is a party.

 

(i)Braeburn has not and will not, during the term of this Agreement, enter into
any material agreements or contracts that would conflict with its obligations
under this Agreementand Braeburn has no knowledge of any agreement entered into
by Titan which would conflict or restrict the terms hereof;

 

(j)Braeburn owns or licenses all of the Braeburn Patents licensed to Knight
pursuant to this Agreement and the Braeburn Patents licensed or sublicensed to
Knight pursuant to this Agreement are all of the patents owned or licensed by
Braeburn that are reasonably necessary for Knight to carry out its obligations
and exercise its rights under this Agreement.

 

(k)Braeburn has not received any notice that the manufacture, sale or use of the
Sublicensed Products in the Territory infringes upon any intellectual property
rights of any Third Party(ies) in the Territory.

 

(l)Braeburn has not received any notice from a Third Party that any issued
Braeburn Patent is invalid or unenforceable for any reason.

 

(m)To the knowledge of Braeburn, there are no activities being carried out by
Third Parties in the Territory that would constitute infringement or
misappropriation of the Braeburn Patents or the Braeburn Marks.

 

(n)Braeburn shall use its Commercially Reasonable Efforts to maintain the Titan
Agreement in full force and effect throughout the Term; provided, however, that
the Parties agree and acknowledge that it may be commercially reasonable for
Braeburn to terminate the Titan Agreement or take actions that result in the
termination of the Titan Agreement and provided further that for avoidance of
doubt, this Section does not provide Braeburn with any termination right not
contemplated by Section 11.2 hereof.

 



 Page 33 

 

 

(o)Braeburn has provided Knight all material information in its possession and
Control sufficient for Knight to assess the safety and efficacy of the
Sublicensed Product, and any side effects, injury, toxicity or sensitivity
reactions and incidents associated with all uses, studies, investigations or
tests involving the Sublicensed Product (animal or human) throughout the world;

 

(p)As of the Effective Date, Braeburn is not aware of any material facts not
otherwise disclosed to Knight that could reasonably lead Braeburn to conclude
that the Sublicensed Product will be unable to receive Regulatory Approval from
relevant Governmental Authorities in the Territory.

 

(q)Neither Braeburn nor, to the knowledge of Braeburn, any Third Party acting by
or on behalf of Braeburn in connection with the manufacture, development or
Commercialization of the Sublicensed Products has been debarred or is subject to
debarment, and Braeburn shall not knowingly engage or use any Third Party in
connection with the manufacture, development or Commercialization of the
Sublicensed Products that has been debarred; Braeburn agrees to notify Knight in
writing promptly if it, or if it has knowledge that, any of its licensors or any
entity acting on its behalf in any capacity in connection with the manufacture,
development or Commercialization of the Sublicensed Products is debarred or
becomes the subject of any threatened or pending action, suit, claim,
investigation, legal or administrative proceeding relating to debarment.

 

9.2Knight Covenants, Representations and Warranties. Knight covenants,
represents and warrants to Braeburn (as the case may be) as follows:

 

(a)Knight is a corporation duly organized, validly existing and in good
standing, under the laws of Canada.

 

(b)Knight has the legal right, authority, and power to enter into this Agreement
and will continue during the Term to have, all of the rights necessary to enter
into this Agreement and to perform its obligations hereunder.

 

(c)Knight has taken all necessary action to authorize the execution, delivery,
and performance of this Agreement.

 

(d)Without limiting Knight’s obligations to use Commercially Reasonable Efforts
to Commercialize the Sublicensed Products under this Agreement, Knight will seek
to obtain and, once obtained, maintain all consents, licenses and authorizations
that are necessary to perform its obligations under this Agreement.

 

(e)Upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Knight, enforceable against Knight
in accordance with its terms, except to the extent enforceability is limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights and remedies
or equitable principles.

 



 Page 34 

 

 

(f)The performance of Knight’s obligations under this Agreement will not
conflict with its organizational documents, as amended, or result in a breach of
any material agreements or contracts to which any is a party.

 

(g)Knight has not and will not, during the term of this Agreement, enter into
any material agreements or contracts that would be inconsistent with its
obligations under this Agreement.

 

(h)Neither Knight nor its Affiliates and sublicensees will initiate a proceeding
to challenge the validity or enforceability of any Braeburn Patent or Braeburn
Mark, or directly or indirectly assist any Third Party with respect to any such
proceeding.

 

(i)Knight has utilized its own scientific, marketing and distribution expertise
and experience to analyze and evaluate both the scientific and commercial value
of Sublicensed Products in the Territory and has solely relied on such analysis
and evaluation in deciding to enter into this Agreement.

 

(j)Neither Knight nor, to the knowledge of Knight, any Third Party acting by or
on behalf of Knight in connection with the manufacture, development or
Commercialization of the Sublicensed Products has been debarred or is subject to
debarment, and Knight shall not knowingly engage or use any Third Party in
connection with the manufacture, development or Commercialization of the
Sublicensed Products that has been debarred; Knight agrees to notify Braeburn in
writing promptly if it, or if it has knowledge that, any of its licensors or any
entity acting on its behalf in any capacity in connection with the manufacture,
development or Commercialization of the Sublicensed Products is debarred or
becomes the subject of any threatened or pending action, suit, claim,
investigation, legal or administrative proceeding relating to debarment.

 

(k)Neither Knight nor, to the knowledge of Knight, any of its equity holders nor
any of their respective beneficial owners (a) is listed on any Government Lists
(as defined below), (b) is a person who has been determined by competent
authority to be subject to the prohibitions contained in Presidential Executive
Order No. 13224 (Sept. 23, 2001) or any other similar prohibitions contained in
the rules and regulations of the Office of Foreign Assets Control (“OFAC”) or in
any enabling legislation or other Presidential Executive Order in respect
thereof, (c) has been previously indicted for or convicted of any Patriot Act
Offense (as defined below), or (d) is currently under investigation by any
governmental authority for alleged criminal activity in connection with any
Patriot Act Offense. For purposes hereof, the term “Patriot Act Offense” means
(i) any violation of the criminal laws of the United States of America, or that
would be a criminal violation if committed within the jurisdiction of the United
States of America, relating to terrorism or the laundering of monetary
instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, (D) the Money Laundering Control Act of 1986, or (E) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001; and (ii) the crime of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense under clause (i). For purposes hereof, the term “Government Lists” means
(x) the Specially Designated Nationals and Blocked Persons Lists maintained by
the OFAC, (y) any other list of terrorists, terrorist organizations, or
narcotics traffickers maintained pursuant to any of the Rules and Regulations of
OFAC that is now included in “Government Lists,” or (z) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce, or any other government authority or pursuant to any
Executive Order of the President of the United States of America that is now
included in Government Lists.

 



 Page 35 

 

 

9.3WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO THE LICENSED PRODUCTS OR ANY TECHNOLOGY OR ANY LICENSE
GRANTED BY EITHER PARTY HEREUNDER, EVEN IF EITHER PARTY HAS BEEN ADVISED OF SUCH
PURPOSE.

 

9.4LIMITATIONS OF LIABILITY. EXCEPT IN CIRCUMSTANCES OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT BY A PARTY, A BREACH OF ARTICLE 10, FOR THE PAYMENT OF AN
INDEMNIFIED CLAIM UNDER SECTIONS 9.5 OR 9.6 BELOW (BUT ONLY TO THE EXTENT OF
SUCH CLAIM), NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR TO ANY THIRD
PARTY WHO MAY BENEFIT FROM ANY PROVISION OF THIS AGREEMENT FOR SPECIAL,
INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING DAMAGES
RESULTING FROM LOSS OF USE, LOSS OF PROFITS, INTERRUPTION OR LOSS OF BUSINESS OR
OTHER ECONOMIC LOSS) ARISING OUT OF THIS AGREEMENT OR WITH RESPECT TO A PARTY’S
PERFORMANCE OR NON-PERFORMANCE HEREUNDER.

 

9.5Indemnification by Braeburn. Braeburn hereby agrees to defend, indemnify, and
hold Knight, its Affiliates and their respective officers, directors, employees,
shareholders, members, partners, agents and successors and assigns (each a
“Knight Indemnified Party”) harmless from and against any and all Losses
incurred by a Knight Indemnified Party in connection with any and all suits,
investigations, claims or demands of Third Parties (collectively, “Third Party
Claims”) in connection with, arising from or resulting from: (i) any breach of
this Agreement or any representation, warranty or covenant provided in this
Agreement by Braeburn or an Affiliate of Braeburn; (ii) any violation of
Applicable Law by Braeburn or its Affiliates; (iii) the gross negligence or
willful misconduct of Braeburn; (iv) any claim that the Sublicensed Products
supplied hereunder do not comply with the specifications or submissions made in
government filings (v) any claim that the sale by Knight or its Affiliates, of
the Sublicensed Products infringes on intellectual property rights in the
Territory of a Third Party; (vi) any damage to property, personal injury or
death arising in any way from a fault or defect in the Sublicensed Product,
except to the extent that damage, personal injury or death arises out of the act
or omission of Knight or is beyond Braeburn’s control; (vii) any claim by Titan
that this Agreement breaches, or is inconsistent with, the Titan Agreement; and
(viii) any claim arising from any use, within the approved labeling, by any
person of any of the Sublicensed Products; in all cases, except to the extent
such Third Party Claim for Losses is in connection with, arising from or
resulting from: (x) any breach of this Agreement by Knight or a Knight
Indemnified Party, (y) any violation of Applicable Law by Knight or a Knight
Indemnified Party, or (z) the gross negligence or willful misconduct of Knight
or a Knight Indemnified Party.

 

 Page 36 

 



9.6Indemnification by Knight. Knight hereby agrees to defend, indemnify, and
hold Braeburn, its Affiliates and their respective officers, directors,
employees, shareholders, members, partners, agents and successors and assigns
(each a “Braeburn Indemnified Party”) harmless from and against any and all
Losses incurred by a Braeburn Indemnified Party in connection with any and all
Third Party Claims in connection with, arising from or resulting from: (i) any
breach of this Agreement or any representation, warranty or covenant provided in
this Agreement by Knight or an Affiliate of Knight; (ii) any violation of
Applicable Law by Knight or its Affiliates; (iii) any claim or assertion that
any representative or other person who is employed by Knight is an employee of
Braeburn; (iv) the, use, marketing, sale, Promotion, storage or distribution of
Sublicensed Products in the Territory by Knight, its Affiliates or any of its or
their respective sublicensees or distributors, including any death, personal
injury or other product liability arising out of or related to the Sublicensed
Products, excluding any claims by a Third Party (1) that the marketing, sale,
Promotion, storage or distribution of Sublicensed Products in the Territory by
Knight infringes or misappropriates any patent or other intellectual property or
proprietary right of such Third Party or (2) that relate to any damage to
property, personal injury or death arising in any way from a fault or defect in
the Sublicensed Product; and (v) the gross negligence or willful misconduct of
any Knight Indemnified Party in performing any activities in connection with
this Agreement; in all cases, except to the extent such Third Party Claim for
Losses is in connection with, arising from or resulting from: (x) any breach of
this Agreement by Braeburn or an Braeburn Indemnified Party, (y) any violation
of Applicable Law by Braeburn or an Braeburn Indemnified Party, or (z) the gross
negligence or willful misconduct of Braeburn or an Braeburn Indemnified Party.

 



 Page 37 

 

 

9.7Indemnification Procedure. If a Party intends to claim indemnification under
this Article 9, such indemnified Party shall promptly notify the other Party of
any Third Party Claim in respect of which the indemnified Party intends to claim
such indemnification, and the indemnifying Party shall have a first opportunity
to assume the sole defense thereof with counsel selected by the indemnifying
Party. The indemnified Party shall have the right to retain its own counsel and
participate fully in the defense, with the fees and expenses to be paid by the
indemnified Party; provided, however, that the indemnifying Party shall have no
obligations with respect to any Losses resulting from the indemnified Party’s
settlement of such Third Party Claim without the prior written consent of the
indemnifying Party. The failure or delay to deliver notice to the indemnifying
Party, within a reasonable time after the commencement of any such proceeding,
if irreparably prejudicial to the indemnifying Party’s ability to defend such
proceeding, shall relieve the indemnifying Party of any and all liability to the
indemnified party under this Article 9. The indemnified Party shall cooperate
fully with the indemnifying Party and their legal representatives in the
investigation of any loss, claim, damage, or liability covered by this
indemnification, and shall mitigate such loss and damages. Any amount payable in
order to satisfy an indemnity hereunder shall be paid as soon as reasonably
possible after the indemnified Party has incurred an indemnified expense and
notified the indemnifying Party thereof.

 

9.8Compliance with Applicable Law. Each Party shall comply, and shall require
their Affiliates and permitted sublicensees to comply, with all Applicable Laws
relative to their obligations hereunder.

 

9.9Insurance.

 

(a)Both Knight and Braeburn shall maintain, during the Term and for a period of
three (3) years after any expiration or termination of this Agreement, a
Commercial General Liability Insurance policy or policies (including coverage
for Product Liability, Contractual Liability, Bodily Injury, Property Damage and
Personal Injury), with minimum limits of Five Million Dollars ($5,000,000) per
occurrence and Ten Million Dollars ($10,000,000) in the aggregate. In the case
of Knight, such insurance shall insure against all liability arising out of
Knight’s use, sale, distribution, or marketing of Sublicensed Products in the
Territory and shall name Braeburn as an additional insured on all policies. In
the case of Braeburn, such insurance shall insure against all liability arising
out of Braeburn’s manufacture of Sublicensed Products for use, sale,
distribution, or marketing in the Territory.

 

(b)During the Term, Knight shall not permit such insurance to be reduced (other
than by payment of Third Party Claims), expired or canceled without reasonable
prior written notice, unless outside of the control of Knight, to Braeburn. Upon
request, Knight shall provide certificates of insurance to Braeburn evidencing
the coverage specified herein. The Parties acknowledge and agree that such
insurance shall not be construed to create a limit with respect to their
indemnification obligations or liability to the other.

 

10.CONFIDENTIALITY AND PUBLICITY

 

10.1Non-Disclosure and Non-Use Obligations. All Confidential Information
disclosed by one Party to the other Party hereunder shall be maintained in
confidence and shall not be disclosed to any Third Party or used for any purpose
except as expressly permitted herein without the prior written consent of the
Party that disclosed the Confidential Information to the other Party during the
Term and for a period of seven (7) years thereafter. For purposes of this
Agreement, “Confidential Information” means any and all Know-How, scientific,
clinical, regulatory, marketing, financial, technical, non-technical, commercial
or other confidential information or data of a confidential nature, whether
communicated in writing, orally or by any other means, that is under the
protection of one Party and is provided by that Party to the other Party in
connection with this Agreement. The foregoing non-disclosure and non-use
obligations shall not apply to the extent that such Proprietary Information:

 



 Page 38 

 

 

(a)is known by the receiving Party at the time of its receipt, and not through a
prior disclosure by the disclosing Party, as documented by business records;

 

(b)is or becomes properly in the public domain or knowledge without breach by
either Party;

 

(c)is subsequently disclosed to a receiving Party by a Third Party who, to the
knowledge of the receiving Party, is lawfully able do so and, to the knowledge
of the receiving Party, is not under an obligation of confidentiality to the
disclosing Party; or

 

(d)is developed by the receiving Party independently of Confidential Information
received from the other Party, as documented by research and development
records.

 

10.2Permitted Disclosure of Proprietary Information. Notwithstanding Section
10.1, a Party receiving Confidential Information of another Party may disclose
such Confidential Information:

 

(a)to governmental or other regulatory agencies as required by Applicable Law,
in order to file Regulatory Submissions, but such disclosure may be made only to
the extent reasonably necessary to file such Regulatory Submissions and in
accordance with the terms and conditions of this Agreement or as otherwise
requested by the relevant Governmental Authority;

 

(b)in connection with the performance of this Agreement and solely on a
need-to-know basis, to Affiliates; potential or actual collaborators (including
potential sublicensees); potential or actual investment bankers, accountants,
investors, lenders, or acquirers; or employees, independent contractors
(including consultants and clinical investigators) or agents, each of whom prior
to disclosure must be bound by written obligations of confidentiality and
non-use no less restrictive than the obligations set forth in this Article 10 or
to counsel for such Party; provided, however, that the receiving Party shall (i)
undertake reasonable precautions to safeguard and protect the confidentiality of
the Confidential Information; (ii) remain responsible for any failure by any
person who receives Confidential Information pursuant to this Article 10 to
treat such Confidential Information as required under this Article 10; and (iii)
take all reasonable measures to restrain the receiving Party and any such
persons from prohibited or unauthorized disclosure or use in violation of this
Article 10;

 



 Page 39 

 

 

(c)if required to be disclosed by Applicable Law or court order, provided that
notice is promptly delivered to the non-disclosing Party in order to provide an
opportunity to challenge or limit the disclosure obligations; or

 

(d)with respect to Braeburn, to Titan to the extent required by Braeburn to
exercise its rights or perform its obligations under the Titan Agreement.

 

If and whenever any Confidential Information is disclosed in accordance with
this Section 10.2, such disclosure shall not cause any such information to cease
to be Confidential Information except to the extent that such disclosure results
in a public disclosure of such information (other than in breach of this
Agreement). Where reasonably possible and subject to Section 10.3, the receiving
Party shall notify the disclosing Party of the receiving Party’s intent to make
such disclosure pursuant to Sections 10.2(a)-(c) sufficiently prior to making
such disclosure so as to allow the disclosing Party adequate time to take
whatever action it may deem appropriate to protect the confidentiality of the
information, and the receiving Party shall cooperate with the disclosing Party
in such efforts.

 

10.3Disclosure of Agreement to Governmental Authority. Without limiting any of
the foregoing, it is understood that the Parties or their Affiliates may make
disclosure of this Agreement and the terms hereof in any filings required by a
Governmental Authority or securities exchange, may file this Agreement as an
exhibit to any filing with such Governmental Authority or securities exchange,
and may distribute any such filing in the ordinary course of its business;
provided however, that the Party seeking such disclosure first provides the
other Party a copy of the proposed disclosure, and provided further that (except
to the extent that the Party seeking disclosure is required to disclose such
information to comply with Applicable Law) if the other Party demonstrates to
the reasonable satisfaction of the Party seeking disclosure, within two (2)
Business Days of such Party’s providing the copy, that the public disclosure of
previously undisclosed information will materially adversely affect the
development and/or commercialization of a Sublicensed Product, the Party seeking
disclosure will remove from the disclosure such specific previously undisclosed
information as the other Party shall reasonably request to be removed, or
otherwise provide a good faith reason to the other Party why such disclosure was
not removed.

 

10.4Other Public Statements. Except as set forth in this Agreement or as
required by Applicable Law, neither Party shall make any press release or other
public announcement or other disclosure to a Third Party concerning the
existence or terms of this Agreement or relating to Sublicensed Products without
the prior written consent of the other Party, which consent shall include
agreement upon the nature and text of such announcement or disclosure and shall
not be unreasonably withheld, conditioned or delayed. Each Party agrees to
provide to the other Party a copy of any public announcement as soon as
reasonably practicable under the circumstances prior to its scheduled release.
Each Party shall have the right to expeditiously (but in any event within
twenty-four (24) hours of receipt) review and recommend changes to any press
release or announcement regarding this Agreement or the subject matter of this
Agreement; provided, however that such right of review and recommendation shall
only apply for the first time that specific information is to be disclosed, and
shall not apply to the subsequent disclosure of substantially similar
information that has previously been disclosed unless there have been material
developments relating to Sublicensed Products since the date of the previous
disclosure.

 



 Page 40 

 

 

10.5No Rights to Use Name of Other Party. Except as provided herein, neither
Party shall use the name, trademark, trade name or logo of the other Party in
any publicity, promotion, news release or disclosure relating to this Agreement
or its subject matter, without the prior express written permission of the other
Party, except as may be required by Applicable Law.

 

11.TERM AND TERMINATION

 

11.1Term. Except as expressly provided in Section 2.1, and unless earlier
terminated pursuant to Section 11.2(a), this Agreement will take effect on the
Effective Date and, unless earlier terminated in accordance with the terms
herein, will continue in full force and effect for fifteen (15) years from the
date of Launch of the Initial Indication (from the Effective Date until the
fifteenth (15th) anniversary of the date of Launch of the Initial Indication,
unless earlier terminated, the “Initial Term”); provided, that if a Subsequent
Indication for the Sublicensed Product received Regulatory Approval in the
Territory on or after the fifth (5th) anniversary of the Launch of the Initial
Indication, the Parties shall negotiate in good faith with respect to an
appropriate extension of the Initial Term. Any such extension shall be mutually
agreed in writing. Upon the expiration of the Initial Term and any subsequent
Term thereafter, this Agreement shall automatically renew for successive two (2)
year periods (each a “Renewal Term”) unless, at least one hundred eighty (180)
days prior to the scheduled expiry of the Initial Term or Renewal Term], either
Party provides the other with written notice of its intention not to renew the
Agreement (a “Non-Renewal Notice”), in which case this Agreement shall expire at
the end of the applicable period.

 

11.2Early Termination. This Agreement may be terminated as follows:

 

(a)If the NDA Transfer Date has not occurred within six (6) months of the
Effective Date, either Party may provide written notice of an intent to
terminate this Agreement, provided that if a Party intends to terminate the
Agreement, such Party shall first discuss in good faith the reasons for seeking
termination and considers potential alternatives to termination, including
potential amendments to the Agreement. Termination under this Section 11.2(a)
shall not effective be sooner than thirty (30) days from the date of notice.

 

(b)Either Party may, without prejudice to any other remedies available to it
under this Agreement or at Applicable Law or in equity:

 

(i)immediately terminate this Agreement upon the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party; provided, however, in the case of any involuntary
bankruptcy, reorganization, liquidation, receivership or assignment proceeding
such right to terminate shall only become effective if such other Party consents
to the involuntary proceeding or such proceeding is not dismissed within sixty
(60) days after the filing thereof; or

 



 Page 41 

 

 

(ii)terminate this Agreement prior to expiration of the Term in the event the
other Party is in material default or breach of the performance of its
obligations hereunder, and has not cured such breach within (i) thirty (30) days
after written notice thereof provided by the non-breaching Party to the
breaching Party, in case such breach is a non-payment of any amount due under
this Agreement (which shall be deemed a material breach) and (ii) sixty (60)
days after written notice thereof provided by the non-breaching Party to the
breaching Party for other cases of breach. The termination shall become
effective at the end of the (x) thirty (30) day period in case the breach is a
non-payment of any amount due under this Agreement if the breaching Party has
not cured such breach during such thirty (30) day period, or (y) sixty (60) day
period for other cases of breach unless the breaching Party cures such breach
during such sixty (60) day period. The right of either Braeburn or Knight to
terminate this Agreement as provided in this Section 11.2 shall not be affected
in any way by such Party’s waiver or failure to take action with respect to any
previous breach or default.

 

(c)Braeburn may, without prejudice to any other remedies available to it under
this Agreement or at Applicable Law or in equity, terminate this Agreement:

 

(i)on thirty (30) days written notice to Knight, if Knight, following Launch,
discontinues commercial sale of Sublicensed Product for a period of three (3)
months or more for reasons unrelated to Force Majeure, regulatory or safety
issues or supply or manufacturing or Sublicensed Product quality issues and
subsequently fails to resume sales of a Product within thirty (30) days of
having been notified in writing of such failure by Braeburn;

 

(ii)upon written notice to Knight in the event Knight or any of its Affiliates
or sublicensees commences any legal proceeding seeking to challenge or otherwise
dispute the validity or ownership of any of the Braeburn Patents or any of the
claims therein, or knowingly assists any Third Party to do any of the foregoing,
which termination shall be effective on the date set forth in such notice; or

 



 Page 42 

 

 

(iii)If Braeburn determines, in its sole discretion, that it is in its best
interests to terminate the Titan Agreement pursuant to any one of Sections
12.2(c)(i), 12.2(c)(iii), and 12.2(c)(iv) of the Titan Agreement, then Braeburn
shall provide Knight with at least ninety (90) days’ prior notice and, during
such ninety-day (90-day) period, Braeburn shall discuss with Knight, in good
faith, whether the grounds upon which Braeburn judges termination to be in its
best interests can be adequately mitigated. If, after discussions with Knight,
Braeburn still decides it is in Braeburn’s best interests to terminate the Titan
Agreement, then Braeburn shall negotiate in good faith with Titan and Knight to
determine whether Titan would agree to license rights in the Territory directly
to Knight, including a commitment to supply Sublicensed Products to Knight.
Notwithstanding the foregoing, Braeburn may not terminate this Agreement under
this Section 11.2(c)(iii) prior to three (3) years following the NDA Transfer
date and then only upon at least one (1) year prior notice. If Braeburn
terminates the Titan agreement pursuant to this Section 11.2(c)(iii), then,
notwithstanding the termination of this Agreement, the ROFN outlined in Section
2.9 shall survive for the remainder of the Initial Term.

 

(d)Either Party may, without prejudice to any other remedies available to it
under this Agreement or at Applicable Law or in equity, terminate this Agreement
immediately upon written notice to the other Party, if either Party determines
in good faith that it is not advisable for Knight to continue to Commercialize
any Sublicensed Products in the Territory as a result of a bona fide safety
issue regarding any Sublicensed Products.

 

(e)This Agreement shall automatically terminate in the event the Titan Agreement
is terminated prior to the expiration of the Term; provided that Braeburn shall
not seek to terminate the Titan Agreement for any reason other than what is
contemplated in Section 11.2(c) hereof, or Section 12.2(a) of the Titan
Agreement.

 

11.3Effect of Termination. Upon expiry or termination of this Agreement, all
sublicenses and rights granted by Braeburn hereunder shall terminate and:

 

(a)Knight undertakes to:

 

(i)except as provided for in Section 11.5, cease any Commercialization of
Sublicensed Products in the Territory;

 

(ii)commence, within thirty (30) days of expiry or termination, and complete as
promptly as practicable, the transfer of title to all current and pending
Regulatory Submissions and Regulatory Approvals for the Sublicensed Products to
Braeburn or its designee and assist Braeburn in submitting appropriate documents
to transfer the Regulatory Submissions and Regulatory Approvals for the
Sublicensed Products to Braeburn or its designee;

 

(iii)pay Braeburn all Royalties generated by sales of Sublicensed Products,
including any sales in accordance with Section 11.5; and

 



 Page 43 

 

 

(iv)promptly transfer to Braeburn or its designee copies of all data, reports,
records and materials in Knight’s possession or Control that relate to
Sublicensed Products and return to Braeburn all relevant records and materials
in Knight’s possession or Control containing Confidential Information of
Braeburn (provided that Knight may keep (a) one (1) copy of such Confidential
Information of Braeburn for archival purposes solely for the purpose of
compliance with this Agreement and (b) electronic copies stored in automatic
computer back-up systems ).

 

(b)Braeburn undertakes to promptly return to Knight all relevant records and
materials in Braeburn’s possession or Control containing Confidential
Information of Knight (provided that Braeburn may keep one (1) copy of such
Confidential Information of Knight for archival purposes solely for the purpose
of compliance with this Agreement).

 

11.4Survival. In the event of the expiration or termination of this Agreement
for any reason, the following provisions of this Agreement shall survive:
Article 1; Sections 6.3(c); 6.4; 6.5; 8.1; 9.3 through 9.9; Articles 10 through
13; and any other terms which, by their nature, require or contemplate
performance by the Parties after expiry or termination. In any event, expiration
or termination of this Agreement shall not relieve the Parties of any liability
which accrued hereunder prior to the effective date of such expiration or
termination.

 

11.5Sell-Off of Inventory. Subject to the payment of all amounts due to Braeburn
hereunder, upon expiration or termination of this Agreement, Knight shall be
entitled to sell off or otherwise dispose of any of Knight’s inventory of
Sublicensed Products existing on the date such expiration or termination is
effective; provided, however, that, at Braeburn’s request, Knight shall promptly
return to Braeburn all or any portion of such inventory of Sublicensed Products
that has not been sold or used within nine (9) months following such expiration
or termination and Braeburn shall reimburse Knight any Supply Price previously
paid by Knight for such Sublicensed Products that are returned to Braeburn

 

12.DISPUTE RESOLUTION

 

12.1Arbitration. Except as otherwise expressly provided herein, any dispute or
claim arising out of or relating to this Agreement, or to the breach,
termination, or validity of this Agreement, will be resolved as follows: each
Party shall discuss the matter and make reasonable efforts to attempt to resolve
the dispute. If the Parties are unable to resolve the dispute, the chief
executive officer of each Party, or their designees, will meet within thirty
(30) days of a request to attempt to resolve such dispute being made by a Party.
If the chief executive officers, or their designees, cannot resolve the dispute
through good faith negotiations within sixty (60) days after a Party requests
such meeting, then the Parties shall resort to binding arbitration before a
single arbitrator, in New York, New York, using the arbitration procedures set
forth under the laws of the State of New York. The decision of the arbitrator
shall be final and not subject to appeal and the arbitrator may apportion the
costs of the arbitration, including the reasonable fees and disbursements of the
Parties, between or among the Parties in such manner as the arbitrator considers
reasonable. All matters in relation to the arbitration shall be kept
confidential to the full extent permitted by law, and no individual shall be
appointed as an arbitrator unless he or she agrees in writing to be bound by
this provision.

 



 Page 44 

 

 

12.2Irreparable Harm. Notwithstanding anything to the contrary in Section 12.1,
if either Party in its sole judgment, acting reasonably, believes that any such
dispute could cause it irreparable harm, such Party will be entitled to seek
temporary equitable relief from a court of competent jurisdiction in order to
avoid such irreparable harm during the pendency of the procedure set forth in
Section 12.1. For the avoidance of any doubt, nothing in this Article 12 shall
preclude, interfere with or modify either Party’s rights under Article 11 above
with respect to the termination of this Agreement.

 

13.OTHER PROVISIONS

 

13.1Withholding Tax. Knight will make all payments to Braeburn under this
Agreement without deduction or withholding for taxes except to the extent that
any such deduction or withholding is required by Applicable Law in effect at the
time of payment. Any tax required to be withheld on amounts payable by Knight
under this Agreement will be timely paid by Knight on behalf of Braeburn to the
appropriate Governmental Authority, and Knight will furnish Braeburn with the
corresponding proof of payment of such tax, as may be required in order to
enable Braeburn to request reimbursement or deduction of the withheld amount, or
to otherwise comply with its duties. Knight and Braeburn agree to cooperate to
legally minimize and reduce such withholding taxes and provide any information
or documentation required by any taxing authority.

 

13.2Further Assurances. Upon request by either Party and at such Party’s
expense, the other Party shall do such further acts and execute such additional
agreements and instruments as may be reasonably necessary to give effect to the
purposes of this Agreement.

 

13.3Independent Status. Each Party’s legal relationship under this Agreement to
the other Party shall be that of independent contractor, and not partners or
joint venturers.

 

13.4Assignment. This Agreement may not be, directly or indirectly, assigned or
otherwise transferred, in whole or in part, by a Party to a Third Party without
the prior written consent of the other Party; provided, however, that each Party
may assign this Agreement to (a) any of its Affiliate or (b) in connection with
its acquisition or the transfer or sale of all or substantially all of its
assets or its business to which this Agreement relates, without such consent;
provided, further, that the assigning Party shall promptly notify the other
Party of any such assignment. The rights and obligations contained herein shall
inure to the benefit of each Party’s successors and permitted assigns, and shall
be binding on and enforceable against the relevant Party’s successors and
permitted assigns. Any reference in this Agreement to any Party shall be
construed accordingly. Any purported assignment not in accordance with this
Agreement shall be void.

 

13.5Compliance with Applicable Law. In connection with their activities under
this Agreement, each Party shall comply with, and shall not be in violation of,
any Applicable Laws.

 



 Page 45 

 

 

13.6Force Majeure. No Party shall be responsible for a failure or delay in
performance of any of the obligations hereunder due to any fire, flood,
earthquake, explosion, storm, blockage, embargo, war, acts of war (whether war
be declared or not), terrorism, insurrection, riot, civil commotion, strike,
lockout or other labor disturbance, failure of public utilities or common
carriers, act of God or act, omission or delay in acting by any Governmental
Authority (such events being defined as “Force Majeure”), provided that the
Party seeking relief from its obligations advises the other Party forthwith of
the Force Majeure. A Party whose performance of obligations has been delayed by
Force Majeure shall use Commercially Reasonable Efforts to overcome the effect
of the Force Majeure as soon as possible. The other Party will have no right to
demand indemnity for damage or assert a breach against such Party, provided,
however, that if the event of Force Majeure preventing performance shall
continue for more than six (6) months and such underlying cause would not also
prevent other parties from performing such obligations, then the Party not
subject to the event of Force Majeure may terminate this Agreement with a
written notice to the other without any liability hereunder, except the
obligation to make payments due to such date and any obligations surviving under
Section 11.4.

 

13.7Notices and Amendments. Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be given by
facsimile or other means of electronic communication or by hand delivery as
hereinafter provided. Any such notice, if sent by fax or other means of
electronic communication, shall be deemed to have been received on the day of
sending, or if delivered by hand shall be deemed to have been received at the
time it is delivered to the applicable address noted below. Notices of change of
address shall also be governed by this Section 13.7. Notices and other
communications shall be addressed as follows:

 

(a)In the case of Braeburn:

 

Braeburn Pharmaceuticals, Inc.

47 Hulfish Street

Suite 441

Princeton, NJ 08542

United States

Attention: General Counsel

 

with copies (which shall not constitute notice) to:

 

notices@braeburnpharma.com

 

and

 

Hogan Lovells US LLP

100 International Drive

Suite 2000

Baltimore, MD 21202

United States



Attention:Asher Rubin

Fax:+1 410 659 2701

E-mail:asher.rubin@hoganlovells.com



 



 Page 46 

 

 

(b)In the case of Knight:

 



Knight Therapeutics Inc.

376 Victoria Avenue

Suite 220

Westmount, Québec, H3Z 1C3

Canada

Attention:Jeffrey Kadanoff

Fax:+1 514 481 4116

E-mail:jkadanoff@gud-Knight.com

 

With a copy (which shall not constitute notice) to:

 

Davies Ward Phillips & Vineberg LLP

1501 McGill College Ave.

Suite 2600

Montreal, Québec H3A 3N9

Canada

Attention:Hillel W. Rosen

Fax:+1 514 841 6400

E-mail:hrosen@dwpv.com



 

13.8Complete Agreement. This Agreement, together with the SDEA and any quality
agreement entered into between the Parties with respect to Sublicensed Products,
and all exhibits, schedules and other attachments hereto or thereto, embodies
all of the understandings and obligations between the Parties with respect to
the Sublicensed Products and supersedes any prior or contemporaneous agreements
and understandings, whether written or oral, between the Parties with respect to
the subject matter hereof. Any amendments or supplements to this Agreement shall
not be valid unless executed in writing by duly authorized officers of both
parties.

 

13.9Waiver. No failure to exercise and no delay in exercising any right or
remedy hereunder shall operate as a waiver thereof. Any waiver granted hereunder
shall only be applicable the specific acts covered thereby and shall not apply
to any subsequent events, acts, or circumstances.

 

13.10Severability. In the event any portion of this Agreement shall be held
illegal, void or ineffective, the remaining portion hereof shall remain in full
force and effect. If any of the terms or provisions of this Agreement are in
conflict with any applicable statute or rule of law, then such terms or
provisions shall be deemed inoperative to the extent that they may conflict
therewith and shall be deemed to be modified to conform with such statute or
rule of law.

 



 Page 47 

 

 

13.11Governing Law. This Agreement all disputes arising out of or relating to
this Agreement, or the performance, enforcement, breach or termination hereof or
thereof, and any remedies relating thereto, shall be construed, governed by and
interpreted in accordance with the laws of the State of New York without regard
to any conflict of laws principle thereof that would result in the application
of the laws of any other jurisdiction.

 

13.12Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered one and the same Agreement and shall become
effective when a counterpart hereof has been signed by each of the Parties and
delivered to the other Party.

 

13.13Time of Essence. Time shall be of the essence of this Agreement and of each
provision hereof.

 

13.14English Language. At the request of the parties, this Agreement has been
negotiated in the English language and will be or have been executed in the
English language. Les soussignés ont expressément demandé que ce document et
tous les documents annexes soient rédigés en langue anglaise.

 

[Signature page follows]

 

 Page 48 

 

 

In witness whereof, the Parties have caused this Distribution and Sublicense
Agreement to be signed by their duly authorized representatives as of the
Effective Date. 



 

BRAEBURN PHARMACEUTICALS, INC.   KNIGHT THERAPEUTICS INC.

 

By: /s/ Behshad Sheldon   By:  /s/ Amal Khouri           Name: Behshad Sheldon  
Name:  Amal Khouri           Title: President and CEO   Title: VP, Business
Development

  

   

 

 

SCHEDULE A

 

BRAEBURN MARKS

 

[To be provided separately]

 

   

 

 

ASSIGNMENT, ASSUMPTION AND AMENDMENT AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND AMENDMENT AGREEMENT (this “Agreement”), dated
July __, 2018, is entered into between Titan Pharmaceuticals, Inc., a Delaware
corporation (“Titan”), and Knight Therapeutics Inc., a company licensed under
the laws of Canada (“Knight”).

 

RECITALS

 

WHEREAS, Braeburn Pharmaceuticals, Inc., a Delaware corporation (“Braeburn”) and
Knight were parties to that certain Distribution and Sublicense Agreement dated
February 1, 2016 (the “Knight Agreement”);

 

WHEREAS, pursuant to that certain Termination and Transition Services Agreement
dated as of May 25, 2018 (as amended, restated, supplemented or otherwise
modified in accordance with its terms through the date hereof, the “Termination
Agreement”), by and between Titan and Braeburn, Titan assumed the Knight
Agreement;

 

WHEREAS, the parties hereto agree that for purposes of clarification, the Knight
Agreement shall be amended to (i) confirm the nature of the rights granted to
Knight, (ii) address the references to Braeburn, (iii) change the notice
provisions, and (iv) replace Schedule A in accordance with the assignment;

 

WHEREAS, the parties hereto further agree that the Knight Agreement be amended
to address certain economic issues.

 

NOW, THEREFORE, in consideration of the above premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1)           Assignment of License. The parties hereto acknowledge that pursuant
to the Termination Agreement, Braeburn has assigned to Titan and Titan has
assumed all of Braeburn’s rights, title, benefits, interest and privileges
arising under, or pursuant to, the Knight Agreement, as amended pursuant to
Section 2 of this Agreement. The parties acknowledge that the rights of Knight
are those of a direct licensee rather than a sublicensee, that references in the
Knight Agreement to the Titan Agreement are no longer applicable and that Knight
shall perform all duties and other obligations of Knight arising under the
Knight Agreement to the benefit of Titan.

 

2)           Amendment. The Knight Agreement shall be further amended as
follows:

 

a)           All references in the Knight Agreement to Braeburn are replaced
with Titan;

 

   

 



 

b)           Section 6.1(b) is hereby amended by changing “[*******]%” to
“[*******]%;”

 

c)           Section 13.7(a) is hereby deleted in its entirety and replaced with
the following:

 

In the case of Titan:

 

Titan Pharmaceuticals, Inc.

400 Oyster Point Boulevard, Suite 505

South San Francisco, CA 94080-1921

United States

Attention:President

E-mail:fstoller@loeb.com

 

with copies (which shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

United States

Attention:Fran Stoller

E-mail:fstoller@loeb.com

 

d)           Section 13.7(b) is hereby deleted in its entirety and replaced with
the following:

 

Knight Therapeutics

3400 De Maisonneuve W., Suite 1055

Montreal QC.

H3Z 3B8

Canada

Attention:Samira Sakhia

Fax:+1 514 678 8930

E-mail:ssakhia@gud-Knight.com

 

With a copy (which shall not constitute notice) to:

 

Davies Ward Phillips & Vineberg LLP

1501 McGill College Ave.

Suite 2600

Montreal, Québec H3A 3N9

Canada

Attention:Hillel W. Rosen

Fax:+1 514 841 6400

E-mail:hrosen@dwpv.com

 



   

 

 

e)           Schedule A is hereby replaced in its entirety with Schedule A
attached hereto.

 

3)           Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
AS AN INDUCEMENT TO ENTER INTO THIS AGREEMENT), SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES OF SUCH STATE.

 

4)           Headings. The heading references herein and the recitals herein
have been inserted only for convenience of reference and shall not be deemed to
modify, explain, enlarge or restrict any of the provisions hereof.

 

5)           Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of the parties hereto and their successors and permitted
assigns and nothing herein is intended or shall be construed to confer upon any
person other than the parties hereto and their respective successors and
permitted assigns any rights, remedies or claims under, or by any reason of,
this Assignment or any term, covenant or condition hereof.

 

6)           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which, together, shall
constitute one and the same instrument. A copy transmitted via facsimile or
e-mail of this Agreement, bearing the signature of any party shall be deemed to
be of the same legal force and effect as an original of this Agreement bearing
such signature(s) as originally written of such one or more parties.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its respective duly authorized officer as of the day and year first
above written.

 

    TITAN PHARMACEUTICALS, INC.             By: /s/ Sunil Bhonsle     Name:
Sunil Bhonsle     Title: Chief Executive Officer           KNIGHT THERAPEUTICS
INC.             By: /s/Samira Sakhia     Name: Samira Sakhia     Title:
President

 



   

 

 

Schedule A

 

TITAN MARKS

 

[tv499850_ex10-22img01.jpg] 

 

   

